Exhibit 10 (a)
 
 
INDUSTRIAL LEASE AGREEMENT
 
between
 
LIBERTY PROPERTY/SYNTERRA LIMITED PARTNERSHIP (“Landlord”)
 
and
 
TASTY BAKING COMPANY (“Tenant”)
 
Dated:  May 8, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
(Single Tenant Industrial)
                                                                           
Page
       
1.       Basic Lease Terms and Definitions
1
   
2.       Premises
5
   
3.       Use
5
   
4.       Term; Extension Options
 5
   
5.       Rent
7
   
6.       Operating Expense Adjustments; Reconciliation
8
   
7.       Utilities
9
   
8.       Insurance; Indemnification
10
   
9.       Maintenance and Repairs
12
   
10.     Compliance
13
   
11.     Signs
14
   
12.     Alterations
14
   
13.     Mechanics' Liens
16
   
14.     Landlord's Right of Entry
16
   
15.     Damage by Fire or Other Casualty
16
   
16.     Condemnation
17
   
17.     Quiet Enjoyment
17
   
18.     Assignment and Subletting
17
   
19.     Subordination; Mortgagee's Rights
19
   
20.     Estoppel Certificates; Tenant's Financial Information
19
   
21.     Surrender; Abandoned Property
20
   
22.     Defaults - Remedies
20

 
-i-

--------------------------------------------------------------------------------


 
23.     Tenant's Authority
25
   
24.     Liability of Landlord
25
   
25.     Miscellaneous
26
   
26.     Notices
27
   
27.     Security Deposit
27
   
28.     Brokers
29
   
29.     Landlord's Work; Tenant Finish Work; Brig Site
30
   
30.     Lease Contingencies
31
   
31.     Keystone Opportunity Zone Provisions
34
   
32.     Expansion Right
34
   
33.     Right of First Offer to Purchase
35
   
34.     Leasehold Mortgagees
37

 
-ii-

--------------------------------------------------------------------------------


 
INDEX OF DEFINED TERMS
 
Defined Term
Section Reference
ADA
Addendum 1
Additional Rent
Addendum 1
Adjustment Date
§ 4(b)
Affiliate
Addendum 1
Agents
Addendum 1
Agreement of Sale
§ 30
Alteration
Addendum 1
Annual Operating Expenses
§ 1(g)
Appointed Appraisers
§ 4(b)
Base Building Architect
Exhibit “D” ¶ 1(b)(i)
Base Building Design Development Documents
Exhibit “D” ¶ 1(b)(ii)
Base Building Schematic Documents
Exhibit “D” ¶ 1(b)(i)
Base Building Scope Documents
Exhibit “D” ¶ 1(b)
Base Building Work
Exhibit “D” ¶ 1(a)
Base Price Index
§ 4(b)
Building
§ 1(b)
Building Operating Expenses
Addendum 1
Building System
Addendum 1
Business Day
Addendum 1
CBRFA
§ 29(e)
C/O
Exhibit “D”
Commencement Date
§ 1(d)
Control
Addendum 1
Current Price Index
§ 4(b)
Effective Date
Introductory Paragraph
Distribution Center
Exhibit “D”
Environmental Laws
Addendum 1
Event of Default
Addendum 1

 
-iii-

--------------------------------------------------------------------------------




Defined Term
Section Reference

Excusable Delays
Exhibit “D” ¶ 4
Expiration Date
§ 1(e)
Extension Option
§ 4(b)
Extension Period
§ 4(b)
Final LC
§ 27
Fair Market Rental
§ 4(b)
Final Base Building Construction Documents
Exhibit “D” ¶ 1(b)(iii)
Final Punch List
Exhibit “D” ¶ 3
Final Tenant Improvement Construction Documents
Exhibit “D” ¶ 1(c)
Hard Costs
Addendum 1
Hazardous Materials
Addendum 1
Holidays
Addendum 1
HVAC
Addendum 1
Impositions
§ 6(c)
Initial Determinations
§ 4(b)
Initial Monthly Rent
§ 1(h)
Interest Rate
Addendum 1
Interim LC
§ 27
Interior Architect
Exhibit “D” ¶ 1(c)(i)
Land
§ 1(a)
Landlord
Preamble
Landlord's Construction Warranty Period
Exhibit “D” ¶ 7
Landlord's General Contractor
Exhibit “D” ¶ 1(a)
Latent Defects
Exhibit “D” ¶ 4
Laws
Addendum 1
Lease Year
Addendum 1
LC
§ 27
LC Draw Cap
§ 27
Leasehold Mortgage
§ 34
Leasehold Mortgagee
§ 34

 
 
-iv-

--------------------------------------------------------------------------------




Defined Term
Section Reference

Maintain
Addendum 1
Maintenance
Addendum 1
Minimum Annual Rent
§ 1(f)

Monthly Rent
Addendum 1
Mortgage
Addendum 1
Mortgagee
Addendum 1
Negotiation Period
§ 4(b)
Person
Addendum 1
Premises
§ 1(a)
Price Index
§ 4(b)
Proposed Base Building Design Development Documents
Exhibit “D” ¶ 1(b)(ii)
Punch List
Exhibit “D” ¶ 3
Qualified Appraiser
Addendum 1
Rent
Addendum 1
RFA
§ 29(e)
Security Deposit
§ 27
Selected Appraiser
§ 4(b)
Soft Costs
Addendum 1
Substantial Completion
Exhibit “D” ¶ 4
Taken or Taking
Addendum 1
Telecommunications Equipment
§ 7(c)
Tenant
Preamble
Tenant General Contractor
Exhibit “D” ¶ 5(b)
Tenant Finish Construction Documents
Exhibit “D” ¶ 5
Tenant Finish Work
Exhibit “D” ¶ 5
Tenant Finish Work Plans
Exhibit “D” ¶ 5
Tenant General Contractor
Exhibit “D” ¶ 5
50% Complete Tenant Improvement Construction Documents
Exhibit “D” ¶ 1(c)
100% Complete Tenant Improvement Construction Documents
Exhibit “D” ¶ 1(c)

 
-v-

--------------------------------------------------------------------------------


 


Defined Term
Section Reference

Tenant Improvement Scope Documents
Exhibit “D” ¶ 1(c)
Tenant Improvement Schematic Documents
Exhibit “D” ¶ 1(c)
Tenant Improvement Design Development Documents
Exhibit “D” ¶ 1(c)

Term
§ 1(c)
TI Budget
Exhibit “D” ¶ 1(b)
Transfer
§ 18(a)
Use
§ 1(i)
USEDA
§ 30

 
-vi-

--------------------------------------------------------------------------------


 
LEASE AGREEMENT
 
 
THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY/SYNTERRA LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and TASTY BAKING
COMPANY, a Pennsylvania corporation (“Tenant”), and is dated as of the date on
which this Lease has been fully executed by Landlord and Tenant (the “Effective
Date”).
 
1.           Basic Lease Terms and Definitions.
 
(a)          Premises:  Effective as of the Effective Date, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord all of the following
(collectively, the “Premises”): (i) the Land and all easements and appurtenances
thereto; (ii) the Building to be constructed on the Land in accordance with the
terms of this Lease; and (iii) the exclusive right of Tenant to utilize all of
the surface parking spaces (including bus parking spaces) to be located on the
Land for the employees and invitees of Tenant without charge subject, however,
to the right reserved by Landlord to utilize the Land on which the parking
spaces are located for the purpose of constructing, installing, Maintaining,
utilizing and granting easements in and to others for electric, sewer, water,
telephone, utility, computer, data processing and communications pipes, cables,
wires, lines and facilities, so long as none of the above shall unreasonably
interfere with the use and occupancy of the Premises by Tenant for the Use and
so long as Landlord provides reasonable prior notice and complies with such
requirements as may be reasonably established by Tenant and of which Landlord
has been provided written notice to minimize any disruption to Tenant’s business
operations, including the appearance of the Premises.  As used herein, “Land”
shall mean that certain approximately 25 acre lot located within the Navy Yard
as more particularly described on Exhibit “A” attached hereto and made a part
hereof.
 
(b)          Building:  Building to be constructed in accordance with the
construction provisions set forth on Exhibit “D” attached hereto a made a part
hereof anticipated to consist of 345,500 Rentable Square Feet.
 
(c)          Term (§5):  The period commencing on the Commencement Date and
expiring on the Expiration Date.  Tenant shall have reasonable access to the
Premises during the period from the Effective Date to the Commencement Date for
purposes of performing Tenant’s responsibilities in accordance with Exhibit “D”
to this Lease.
 
(d)          Commencement Date:  The date on which the Landlord’s Work is
Substantially Complete (as defined in Paragraph 4 of Exhibit
“D.  Notwithstanding the foregoing, if Landlord anticipates that the Landlord’s
Work will be Substantially Complete prior to the Target Turnover Date (as
defined below), Landlord shall provide Tenant with prior written notice thereof
at least nine (9) months prior to the anticipated earlier date of such
Substantial Completion; provided, however, that (subject to the next grammatical
sentence of this Section 1(d)), Tenant shall not be required to accept delivery
of the Landlord’s Work, nor shall the Commencement Date commence, more than
sixty (60) days prior to the Target Turnover Date.  Notwithstanding the
forgoing, if Tenant elects (subject to the terms of Exhibit “D”) to commence the
Tenant Finish Work prior to the Substantial Completion of the Landlord’s Work,
then the Commencement Date shall be the earlier of (i) the date determined in
accordance with the preceding provisions of this Section 1(d), or (ii) the date
on which the Tenant Finish Work is substantially complete (as determined in
accordance with Exhibit “D”).  If the Landlord’s Work is not Substantially
Complete by the date that is thirty (30) days after the Target Turnover Date,
then subject to Excusable Delays (as defined in Exhibit “D”), Tenant shall be
entitled to an abatement of Minimum Annual Rent (but not Additional Rent) of one
(1) day for each such day of delay, which abatement shall be applied against the
earliest period of the Term for which Minimum Annual Rent would otherwise be
payable and, at Landlord’s election, the Term shall be extended one (1) day for
each such day of abatement.
 

--------------------------------------------------------------------------------


 
(e)          Expiration Date:  The Twenty-Sixth (26th) anniversary of the
Commencement Date; provided that if the Commencement Date occurs on any day
other than the first day of a calendar month, then the Expiration Date shall be
the Twenty-Sixth (26th) anniversary of the first day of the first calendar month
immediately following the Commencement Date.
 
(f)          Minimum Annual Rent:  The Minimum Annual Rent during the Term shall
be as follows:
Lease Year
   
Annual
   
Monthly
   
Lease Year
   
Annual
   
Monthly
   
1
    $
0.00
    $
0.00
     
14
    $
4,995,930.00
    $
416,327.50
   
2
    $
3,499,915.00
    $
291,659.58
     
15
    $
5,141,040.00
    $
428,420.00
   
3
    $
3,569,015.00
    $
297,417.91
     
16
    $
5,296,515.00
    $
441,376.25
   
4
    $
3,641,570.00
    $
303,464.16
     
17
    $
5,451,990.00
    $
454,332.50
   
5
    $
3,714,125.00
    $
309,510.41
     
18
    $
5,617,830.00
    $
468,152.50
   
6
    $
3,790,135.00
    $
315,844.58
     
19
    $
5,790,580.00
    $
482,548.33
   
7
    $
3,866,145.00
    $
322,178.75
     
20
    $
5,966,785.00
    $
497,232.08
   
8
    $
3,942,155.00
    $
328,512.91
     
21
    $
6,153,355.00
    $
512,779.58
   
9
    $
4,021,620.00
    $
335,135.00
     
22
    $
6,346,835.00
    $
528,902.91
   
10
    $
4,101,085.00
    $
341,757.08
     
23
    $
6,547,225.00
    $
545,602.08
   
11
    $
4,184,005.00
    $
348,667.08
     
24
    $
6,754,525.00
    $
562,877.08
   
12
    $
4,995,930.00
    $
416,327.50
     
25
    $
6,972,190.00
    $
581,015.83
   
13
    $
4,995,930.00
    $
416,327.50
     
26
    $
7,200,220.00
    $
600,018.33
 

 
-2-

--------------------------------------------------------------------------------


 
(g)          Annual Operating Expenses:  Currently estimated to be $674,070.50
for the first Lease Year of the Term (as shown on the Schedule attached hereto
as Exhibit “L”), payable in monthly installments of $56,172.54, subject to
adjustment as provided in this Lease.
 
(h)          Initial Monthly Rent: (monthly Minimum Annual Rent for first Lease
Year is $0.00, plus estimated monthly installment of Annual Operating Expenses
of $674,070.50): $56,172.54.
 
(i)          Use: An industrial baking and commercial food preparation facility
including (but not limited to) related office, warehouse, distribution for the
facility and other related facilities of Tenant, manufacturing, mechanical and
shipping uses, together with an integrated visitor's center containing a gift
shop, media rooms and similar promotional facilities intended to promote
Tenant's business and products, including the giving of guided tours of the
facility via identified public areas specifically designed for such purpose, all
to the extent compatible with the Building as designed and constructed pursuant
to Exhibit “D” hereto.
 
(j)          Security Deposit:  See § 27.
 
(k)          Address For Notices:
 
   Landlord:
Liberty Property/Synterra Limited Partnership
 
c/o Liberty Property Trust
 
8 Penn Center, Suite 1100
 
Philadelphia, PA  19103
 
Attention: John S. Gattuso, Senior Vice President
     
with a copy to:
     
Liberty Property Trust
 
500 Chesterfield Parkway
 
Malvern, PA 19355
 
Attention:  Legal Department
     
with a copy to:
     
Wolf, Block, Schorr and Solis-Cohen LLP
 
1650 Arch Street, 22nd Floor
 
Philadelphia, PA 19103
 
Attention:  Herman C. Fala, Esquire

 
-3-

--------------------------------------------------------------------------------


 
    Tenant:
Before the Commencement Date:
     
Tasty Baking Company
 
3413 Fox Street
 
Philadelphia, PA  19129
 
Attention: President and CEO
     
With a copy to:
     
Tasty Baking Company
 
3413 Fox Street
 
Philadelphia, PA  19129
 
Attention: General Counsel
     
With a copy to:
     
Stradley Ronon Stevens & Young, LLP
 
2600 One Commerce Square
 
Philadelphia, PA 19103
 
Attn: Chair of Business Department
 
On or after the Commencement Date:  Premises

 
            (l)     Broker:  The Binswanger Companies
 
            (m)   Guarantor:  None
 
            (n)    Target Turnover Date:  October 15, 2009.
 
            (o)    Additional Defined Terms:  See Addendum 1 for the definition
of other capitalized terms.
 
            (p)    Contents: The following are attached to and made a part of
this Lease:
 

 
Addenda:
 
“1”
-
Additional Definitions
             
Exhibits:
 
“A”
-
Description of the Land
     
“B”
-
Estoppel Certificate Form
     
“C”
-
Tenant Improvements, Fixtures and Equipment to be Removed Prior to the
Expiration of Lease
     
“D”
-
Construction of Base Building Work,
         
Tenant Improvements and Off-Site Utilities
     
“D-1”
-
Base Building Outline Scope of Work
     
“D-2”
-
Site Plan for Phases I and II
     
“D-3”
-
Floor Plan
     
“D-4”
-
Base Building Elevations
     
“D-5”
-
Tenant Improvement Scope Documents
     
“D-6”
 
Floor Plan for Building Expansion

 
-4-

--------------------------------------------------------------------------------


 

   
“E-1”
-
Timetable for Plan Approval for Base
       
Building Work
   
“E-2”
 
Timetable for Plan Approval for Tenant Improvement Work
   
“E-3”
-
Approved Design Professionals for Base Building Work
             
“E-4”
-
Approved General Contractor Landlord’s Work
             
“F”
-
Building Rules
   
“G”
-
26th Street Work
   
“H”
-
Environmental Reports
   
“I”
-
Signage Concept Drawings
   
“J”
-
Completion Guaranty
   
“K”
-
Title Commitment
   
“L”
-
Estimated Annual Operating Expenses
   
“M-1”
-
Interim LC
   
“M-2”
-
Final LC

 
2.           Premises. Landlord leases to Tenant and Tenant leases from Landlord
the Premises.
 
3.           Use.  Tenant shall occupy and use the Premises for and only for the
Use specified in Section 1(i) above and in compliance with all Laws.
 
4.           Term; Extension Options.
 
(a)    The Term of this Lease shall commence on the Commencement Date and shall
end on the Expiration Date, unless sooner terminated in accordance with terms of
this Lease.
 
(b)    Provided that (A) Landlord has not given Tenant notice of default more
than two (2) times during the twelve (12) month period preceding Tenant’s
exercise of this option to extend, (B) there then exists no Event of Default by
Tenant under this lease, and (C) no Event of Default occurs between Tenant’s
exercise of this option to extend the Term and the Expiration Date of the
then-current Term, Tenant shall have the right and option (each an “Extension
Option”) to extend the Term for two (2) additional periods of ten (10) years
each (each an “Extension Period”), exercisable by giving Landlord prior written
notice, at least eighteen (18) months in advance of the Expiration Date of the
then-current Term, of Tenant’s election to extend the Term; it being agreed that
time is of the essence and that this option is personal to Tenant and is
non-transferable to any assignee or sublessee (regardless of whether any such
assignment or sublease was made with or without Landlord’s consent) or other
party, other than an assignment to an Affiliate of Tenant in accordance with
this Lease.  Such extension shall be under the same terms and conditions as
provided in this Lease except as follows:
 
-5-

--------------------------------------------------------------------------------


 
(i)    the additional period shall begin on the Expiration Date, as such date
may have been extended, and thereafter the Expiration Date shall be deemed to be
the tenth (10th) anniversary thereof;
 
(ii)           all references to the Term in this Lease shall be deemed to mean
the Term as extended pursuant to this Section;
 
(iii)          Tenant’s right and option to extend the Term for two (2)
additional periods as described above shall decrease by one (1) additional
period for each such additional period that Tenant extends the Term; and
 
(iv)          the Minimum Annual Rent payable by Tenant for the first Lease Year
of each exercised Extension Period shall the “Fair Market Rental” of the
Premises in effect as of the date on which Tenant exercises the applicable
Extension Option (but not prior to eighteen (18) months prior to the then
current Expiration Date), determined as follows:
 
Within thirty (30) days following the date on which Landlord receives Tenant’s
written notice exercising an Extension Option (but in no event prior to the date
that is seventeen (17) months prior to the date the Fair Market Rental is to
become effective) Landlord will deliver to Tenant written notice of Landlord’s
determination of the Fair Market Rental for the Premises.  Within thirty (30)
days following the date on which Tenant receives said notice from Landlord,
Tenant may either (a) accept by written notice to Landlord the Landlord’s
determination of Fair Market Rental as the Minimum Annual Rent for the Extension
Period, (b) revoke the exercise of its Extension Option by written notice to
Landlord, or (c) reject the Landlord’s determination of the Fair Market Rental
and advise Landlord in writing of Tenant’s determination of the Fair Market
Rental for the Premises.  In the event Tenant fails to timely elect item (a),
(b), or (c), Tenant shall be deemed to have accepted Landlord’s determination of
the Fair Market Rental.  In the event Tenant elects item (c) and thereafter the
parties fail to agree on the Fair Market Rental within thirty (30) days after
Landlord’s receipt of Tenant’s notice of Tenant’s determination of Fair Market
Rental (such period, the “Negotiation Period”), Landlord and Tenant shall each
appoint a separate and independent Qualified Appraiser (the “Appointed
Appraisers”) within ten (10) Business Days following the end of the Negotiation
Period.  If either Tenant or Landlord shall fail to timely appoint an appraiser,
the appraiser appointed by the other party shall select the second appraiser
within five (5) Business Days after such party’s failure to appoint.  Each
Appointed Appraiser shall make a determination of the Fair Market Rental for the
Premises taking into account the applicable market rent for buildings that are
similarly situated in the Philadelphia Metropolitan Area and are competitive
with the Premises, with appropriate adjustments for variations in location,
building size, tenant size, use, and such other criteria as the appraisers deem
appropriate.  If the two appraisals differ by less than five percent (5%), the
Fair Market Rental shall be the mathematical average of the two appraisals.  If
the two appraisals differ by five percent (5%) or more, the Appointed Appraisers
shall mutually appoint a third Qualified Appraiser (the “Selected
Appraiser”).  If the Appointed Appraisers shall be unable to agree within five
(5) Business Days on the selection of a third appraiser, then either appraiser,
on behalf of both, may request the chapter of MAI appraisers located nearest to
the Building to make such appointment.  The Appointed Appraisers shall submit
their Initial Determinations (“Initial Determinations”) to the Selected
Appraiser within five (5) Business Days after the selection of the Selected
Appraiser.  Within ten (10) Business Days after such submission, the Selected
Appraiser shall select one or the other of the two appraisals, which decision
shall be in writing with full explanation of the decision, taking into account
such information as the Selected Appraiser deems relevant.  The Fair Market
Rental determined by the Selected Appraiser shall be binding on both Landlord
and Tenant.  Notwithstanding anything herein to the contrary, in no event shall
the Fair Market Rental for any Extension Period be less than the Minimum Annual
Rent for the Lease Year immediately preceding the Extension Period in
question.  Each party shall pay the cost of its Appointed Appraiser and shall
share equally the cost of the Selected Appraiser.
 
-6-

--------------------------------------------------------------------------------


 
(v)    The Minimum Annual Rent payable for each subsequent Lease Year of the
Extension Period shall be determined and adjusted as of the first day of such
Lease Year (each, an “Adjustment Date”) as follows:
 
Each adjustment shall be made by determining the percentage increase of the then
Current Price Index over the Base Price Index.  The percentage thus determined
shall be multiplied by the Minimum Annual Rent in effect for the Lease Year
immediately preceding the Adjustment Date in question, and the product thus
determined shall be added to the Minimum Annual Rent payable for the Lease Year
immediately preceding the Adjustment Date in question; the sum thereof shall be
the Minimum Annual Rent payable for the Lease Year in which the Adjustment date
occurs.  No adjustment under this Section 4(b)(v) shall be made if the result
would be a decrease in the Minimum Annual Rent below the amount of Minimum
Annual Rent payable by Tenant for the Lease Year prior to the Adjustment Date in
question.  “Base Price Index” shall mean the Price Index for the first calendar
month of the Lease Year immediately preceding the Adjustment Date.  “Current
Price Index” shall mean the Price Index for the first calendar month of the
Lease Year in which the Adjustment Date occurs.  If the Current Price Index has
not yet been published on the first calendar month of the Lease Year in which
the Adjustment Date occurs, the adjustment shall be made retroactively promptly
after the Current Price Index is published.  “Price Index” shall mean
the  “Consumer Price Index of the Bureau of Labor Statistics for all Urban
Consumers (CPI-U) for the United States (1982-84=100)” or a successor or
substitute index promulgated by the Bureau of Labor Statistics appropriately
adjusted to achieve substantially the same result had the publication of the
original Price Index not been discontinued.
 
(c)    If any realty transfer or similar tax is payable as a result of the
parties’ execution of this Lease, Landlord shall pay an amount equal to the
lesser of (i) fifty percent (50%) of such tax, or (ii) Thirty Thousand Dollars
($30,000,00).  The balance of any such tax shall be paid by Tenant.
 
5.           Rent.
 
(a)    Commencing on the Commencement Date, Tenant agrees to pay to Landlord the
Monthly Rent, in advance, on the first day of each calendar month during the
Term in accordance with the provisions of Section 1(f) and (if applicable)
Section 4(b)(iv), without deduction or offset, to an account designated by
Landlord.  If the Commencement Date is not the first day of the month, the
Initial Monthly Rent for that month shall be apportioned on a per diem basis and
shall be paid on or before the Commencement Date.
 
-7-

--------------------------------------------------------------------------------


 
(b)    Any Rent not paid within five (5) days after the due date will bear
interest at the Interest Rate from the date due to the date paid.  In addition,
Tenant will pay Landlord a late payment charge equal to five percent (5%) of any
Rent that is not paid within five (5) days after the date when due.
 
(c)    If any taxes, special assessments, fees, or other charges are imposed
against Landlord by any authority with respect to the Rent, Tenant will pay
these amounts to Landlord when due, provided that if it is unlawful for Tenant
to reimburse Landlord for any of these amounts, the Minimum Annual Rent shall be
increased by the amount of such charges, unless prohibited by law.
 
6.           Operating Expense Adjustments; Reconciliation.
 
(a)    The amount of the Annual Operating Expenses set forth in Section 1(g)
represents the estimated Operating Expenses for the calendar year in which the
Commencement Date occurs, based upon the budget for such estimated expenses
attached hereto as Exhibit “L”.   Landlord may adjust this amount from time to
time if the estimated Annual Operating Expenses increase or decrease.  Landlord
may also invoice Tenant separately from time to time for any extraordinary or
unanticipated Operating Expenses, rather than waiting until the year-end
reconciliation.  By April 30 of each year (and as soon as practical after the
expiration or termination of this Lease or, at Landlord's option, after a sale
of the Premises), Landlord shall provide Tenant with a statement of the
Operating Expenses for the preceding calendar year or part thereof.  Within
thirty (30) days after delivery of the statement to Tenant, Landlord or Tenant
shall pay to the other the amount of any overpayment or deficiency then due from
one to the other or, at Landlord's option, Landlord may credit Tenant's account
for any overpayment.  If Tenant does not give Landlord written notice within
thirty (30) days after receiving Landlord's statement that Tenant disagrees with
the statement and specifying the items and amounts in dispute, Tenant shall be
deemed to have waived the right to contest the statement.  Landlord's and
Tenant's obligation to pay any overpayment or deficiency due the other pursuant
to this Section shall survive the expiration or termination of this Lease.
 
(b)    At Tenant's request, Landlord shall provide Tenant with supporting
documentation for any element of Operating Expenses or any other charges passed
through to Tenant under this Lease.  Landlord agrees that Tenant or its
representative shall have the right, at Tenant’s expense, once on an annual
basis within 60 days after Tenant's receipt of the statement of Operating
Expenses, to examine and audit (using an independent certified public accountant
selected by Tenant and reasonably acceptable to Landlord) Landlord's books and
records relating to Operating Expenses for either or both of the two (2)
calendar years immediately preceding such notice, during normal business hours
at the main office of Landlord.  If as a result of an audit, it is determined
(by written agreement of Landlord and Tenant or by final appealable judgment or
final unappealable dispute resolution) that (i) Tenant is entitled to a refund,
Landlord shall refund all over payments made by Tenant during such period within
thirty (30) days following such determination, or (ii) Landlord is entitled to
receive an additional sum for Operating Expenses from Tenant, Tenant shall remit
such additional payment to Landlord within thirty (30) days following such
determination.  If it is determined (by written agreement of Landlord and Tenant
or by final appealable judgment or final unappealable dispute resolution) that
Landlord has overstated the actual amount of the Operating Expenses for the
applicable year by more than five percent (5%), Landlord shall be obligated to
reimburse Tenant for its actual and reasonable out-of-pocket costs of conducting
such audit.  Except as set forth above, Tenant shall bear the total cost of any
such audit.  The provisions of this section shall survive termination or
expiration of this Lease.  Tenant shall give Landlord at least twenty (20)
business days prior notice of its desire to conduct such examination or audit
and will not unreasonably interfere with Landlord's or its property manager's
normal business activities.  
 
-8-

--------------------------------------------------------------------------------


 
(c)    Throughout the Term, Tenant shall pay directly to the applicable
authority before they become delinquent, all levies, taxes (including real
estate taxes, school district taxes, sales taxes, gross receipt taxes and the
gross receipts portion of any Business Privilege Tax or similar tax assessed by
the City of Philadelphia, subject to abatement as described in the Lease),
assessments, liens, license and permit fees which are applicable to the Term,
and which are imposed by any authority or under any Law, or pursuant to any
recorded covenants or agreements, upon or with respect to the Premises, or any
improvements thereto, or directly upon this Lease or the Rent or upon amounts
payable by any subtenants or other occupants of the Premises, or against
Landlord because of Landlord's estate or interest in the Premises (collectively,
the “Impositions”).  Landlord shall deliver to Tenant copies of all bills
received by Landlord for the Impositions promptly upon Landlord’s receipt
thereof.  Nothing herein shall be interpreted as requiring Tenant to pay any
income, excess profits or corporate capital stock tax imposed or assessed
against Landlord, unless such tax or any similar tax is levied or assessed in
lieu of all or any part of any Imposition or in increase in any Imposition.  If
Tenant is permitted by the assessing and collecting authority and by all
mortgagees and elects to pay any Imposition in installments, Tenant shall
nevertheless pay all unpaid installments thereof prior to the expiration or
sooner termination of this Lease, whether or not such installments are then due
and payable.  Tenant shall deliver to Landlord receipts or other reasonably
satisfactory evidence of payment of all such Impositions so paid by Tenant at
least thirty (30) days prior to the last day upon which they may be paid without
fine, penalty interest or cost.  If Tenant does not provide Landlord with the
aforementioned evidence within the time period specified, Landlord may pay the
Impositions to the applicable authority, in which event Tenant shall, at
Landlord’s election, either reimburse Landlord for the full amount of the
Impositions so paid within ten (10) days after Landlord’s written request
therefor, or cause the amount so paid to be included in the Operating
Expenses.  If Tenant fails to timely pay any of the Impositions when due under
this Lease, then in addition to all other remedies available to Landlord
hereunder, Landlord may elect to require Tenant to pay all or part of future
Impositions to Landlord as part of the Operating Expenses.  Provided that no
Event of Default then exists, Tenant may elect, by delivering written notice to
Landlord, to have Landlord pay the Impositions, whereupon the Impositions shall
be included in Operating Expenses.
 
7.           Utilities.
 
(a)    If Tenant shall require electricity, gas or other utilities, or install
machines or equipment (including but not limited to ovens, product processing,
heating, refrigeration, or electronic data processing equipment) which may, in
Landlord's reasonable opinion, in any way exceed or overload the capacity of the
utility systems as described in the plans and specifications for the Building
approved in accordance with the procedures described in Exhibit “D”, Tenant will
pay for the additional expense resulting from the installation of additional
equipment.
 
-9-

--------------------------------------------------------------------------------


 
(b)    Tenant shall obtain all utility services including, without limitation,
all electricity, telephone and other communication services which Tenant
requires for the conduct of Tenant's business at the Premises, in Tenant's own
name and, except as otherwise required to be installed by Landlord as part of
Landlord’s Work, install, Maintain and repair all wiring, telephone and other
communications equipment at its sole cost and expense.  Tenant shall pay, as and
when due, all charges for, and taxes on, the furnishing of all such utility
services.  Landlord shall not be responsible or liable for any interruption in
utility, telephone or other communication service except to the extent caused by
Landlord’s negligence or willful misconduct, nor shall such interruption affect
the continuation or validity of this Lease.
 
(c)    Provided an Event of Default has not occurred under this Lease, Tenant
shall have the right to install, Maintain and repair a satellite dish and
related telecommunications equipment (collectively, the “Telecommunications
Equipment”) on the roof of the Building or on or along any exterior wall of the
Building (only to the extent a roof-mounted installation is not permitted on
account of building height restrictions imposed by applicable codes and/or
ordinances) for Tenant’s exclusive use under and subject to the following
conditions: (i) Tenant shall comply with all Laws and Requirements (including,
but not limited to, obtaining all required permits and licenses) and shall
obtain, and deliver to Landlord written evidence of, any approval(s) required
under any recorded covenants or restrictions applicable to the Premises, (ii)
Tenant shall obtain Landlord's prior approval of the location of the
Telecommunications Equipment on the roof of the Building and of the
specifications for each item of the Telecommunications Equipment, which approval
shall not be unreasonably withheld and if Landlord gives its approval to such
installation, Tenant agrees to use Landlord's roofing contractor (provided such
contractor is available at competitive market rates) to ensure that the
installation will be performed in a manner that will not result in an impairment
of any warranty for the roof obtained by Landlord or result in any damage to the
roof other than incidental damage normally associated with such installation,
(iii) at least three (3) Business Days prior to installation, Tenant shall
notify Landlord of the date and time of the installation, (iv) Tenant shall
Maintain the Telecommunications Equipment in a safe, good and orderly condition,
and the installation, Maintenance, repair and removal of the Telecommunications
Equipment shall be performed at Tenant's sole expense in a manner which will not
impair the integrity of, damage or adversely affect the warranty applicable to,
the roof or any other portion of the Premises, (v) no later than the expiration
or sooner termination of the Term, at Tenant's sole expense, Tenant shall remove
the Telecommunications Equipment and repair any resulting damage, and (vi)
Tenant's indemnification of Landlord pursuant to Section 8 of this Lease also
applies to the Telecommunications Equipment and Tenant's use of any portion of
the Premises therefor.
 
8.           Insurance; Indemnification.
 
(a)    Landlord shall Maintain insurance against loss or damage to the Building
or the Premises with coverage for perils as set forth under the “Causes of
Loss-Special Form” or equivalent property insurance policy in an amount equal to
the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant), and such other
insurance, including rent loss coverage, as Landlord may reasonably deem
appropriate or as any Mortgagee may require.
 
-10-

--------------------------------------------------------------------------------


 
(b)    Tenant, at its own expense, shall keep in effect commercial liability
insurance, including contractual liability insurance, covering Tenant's
operations on or about the Premises, with such limits of liability as Landlord
may reasonably determine from time-to-time, but not less than a combined single
limit of $5,000,000 per occurrence and in the aggregate for bodily injury or
property damage (the aggregate limits shall apply separately to each of Tenant's
locations if more than the Premises); however, such limits shall not limit the
liability of Tenant hereunder.  The policy shall name Landlord, and if requested
by Landlord, Liberty Property Trust, Landlord's Mortgagee(s) and Landlord
Agent(s) as additional insureds with respect to the Premises, shall be written
on an “occurrence” basis and not on a “claims made” basis, shall be endorsed to
provide that it is primary to and not contributory to any policies carried by
Landlord, shall contain a severability of interests clause, shall provide that
it shall not be cancelable or reduced without at least 30 days prior written
notice to Landlord and shall be issued in form reasonably satisfactory to
Landlord.  The insurer shall be a responsible insurance carrier which is
authorized to issue such insurance and licensed to do business in the state in
which the Premises is located and which has at all times during the Term a
rating of no less than A VII in the most current edition of Best's Insurance
Reports.  Tenant shall deliver to Landlord on or before the Commencement Date,
and at least 10 days prior to the date of each policy renewal thereafter, a
certificate of insurance evidencing such coverage and the waiver of subrogation
described below.
 
(c)    Landlord and Tenant each waive, and release each other from and against,
all claims for recovery against the other for any loss or damage to the property
of such party arising out of fire or other casualty coverable by a standard
“Causes of Special Loss” property insurance policy with, in the case of Tenant,
such endorsements and additional coverages as are considered good business
practice in Tenant's business, even if such loss or damage shall be brought
about by the fault or negligence of the other party or its Agents.  This waiver
and release is effective regardless of whether the releasing party actually
maintains the insurance described above in this Subsection and is not limited to
the amount of insurance actually carried, or to the actual proceeds received
after a loss.  Each party shall have its insurance company that issues its
property coverage waive any rights of subrogation, and shall have the insurance
company include an endorsement acknowledging this waiver, if necessary.  Subject
to Section 8(e) below, Tenant assumes all risk of damage of Tenant's property
within the Premises, including any loss or damage caused by water leakage, fire,
windstorm, explosion, theft, act of any other tenant, or other cause.
 
(d)    Subject to Subsection 8(c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including
reasonable fees of attorneys, investigators and experts) which may be asserted
against, imposed upon, or incurred by Landlord or its Agents and arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Premises, or arising out of the occupancy or use of the Premises by
Tenant or its Agents, or occasioned wholly or in part by any act or omission of
Tenant or its Agents (including any construction undertaken by Tenant on the
Premises), whether prior to, during or after the Term.  Tenant's obligations
pursuant to this Subsection shall survive the expiration or termination of this
Lease.
 
-11-

--------------------------------------------------------------------------------


 
(e)    Subject to Subsection 8(c) above, and except to the extent caused by the
negligence or willful misconduct of Tenant or its Agents, Landlord will
indemnify, defend, and hold harmless Tenant and its Agents from and against any
and all claims, actions, damages, liability and expense (including reasonable
fees of attorneys, investigators and experts) which may be asserted against,
imposed upon, or incurred by Tenant or its Agents and arising out of or in
connection with loss of life, personal injury or damage to property occurring in
or about the Premises occasioned wholly or in part by any act or omission of
Landlord or its Agents.  In case any action or proceeding is brought against
Tenant and/or its Agents by reason of the foregoing, Landlord, at its expense,
shall resist and defend such action or proceeding, or cause the same to be
resisted and defended by counsel designated by the insurer whose policy covers
such occurrence or by counsel designated by Landlord and reasonably approved by
Tenant and its Agents.  Landlord's obligations pursuant to this Subsection shall
survive the expiration or termination of this Lease.
 
9.           Maintenance and Repairs.
 
(a)    Landlord shall, throughout the Term, Maintain in a manner which shall at
all times be consistent with first class industrial
baking/office/warehouse/shipping facilities in major U.S. metropolitan areas:
(i) the exterior walls, footings, foundations, structural steel columns and
girders of the Building; (ii) the Building roof, (iii) all utility connections,
systems and equipment up to the main utility rooms of the Building, (iv) the
exterior finishes and windows of the Building, and (v) the parking areas,
sidewalks and exterior landscaping on the Premises.  At Tenant’s request (and at
Tenant’s expense), Landlord shall also be responsible for snow and ice removal
from the parking areas and sidewalks on the Premises.  If Tenant becomes aware
of any condition that is Landlord's responsibility to Maintain, Tenant shall
promptly notify Landlord of the condition.
 
(b)    Tenant shall, throughout the Term, Maintain the interior of the Building
and all of the Building Systems (including the HVAC and fire suppression systems
serving the Premises) in a manner which shall at all times be consistent with
first class industrial bakery/office/warehouse/shipping facilities in major U.S.
metropolitan areas.  Without limiting the generality of the foregoing, Tenant
shall provide quality preventive Maintenance to all Building Systems (including
the HVAC and fire suppression systems) and shall provide Landlord with written
proof of such preventive Maintenance, in form and frequency reasonably
acceptable to Landlord.
 
(c)    Alterations, repairs and replacements to the Premises made necessary
because of Tenant's Alterations or installations, any use or circumstances
special or particular to Tenant, or any act or omission of Tenant or its Agents
shall be made at the sole expense of Tenant.
 
(d)    Tenant shall, at its sole cost and expense, obtain trash removal and
janitorial services for the Premises.  Tenant shall store and dispose of all
trash and food waste in a manner consistent with first class industrial
bakery/office/warehouse/shipping facilities in major U.S. metropolitan
areas.  Tenant shall Maintain and clearly label all disposal containers for all
Hazardous Materials separate and apart from normal trash receptacles.  Without
limiting the effect of Section 10(c) below, no trash that constitutes or
contains any Hazardous Materials may be disposed of in trash receptacles located
in that portion of the Premises used for food preparation or general office
use.  Any and all contractors engaged by Tenant to remove and dispose of trash
comprising Hazardous Materials shall be bonded and licensed in accordance with
applicable Laws, and a copy of each such contractor's licenses and bond shall be
provided by Tenant to Landlord (i) on or before the Commencement Date with
respect to the initial contractors hired by Tenant, and (ii) promptly upon
Tenant engaging any subsequent contractors.
 
-12-

--------------------------------------------------------------------------------


 
10.           Compliance.
 
(a)    Subject to Landlord’s obligation to perform the Landlord’s Work in
accordance with the terms of Exhibit “D” of this Lease, Tenant will, at its
expense, promptly comply with all Laws now or subsequently pertaining to
Tenant’s use or occupancy of the Premises, as well as with the Building
Rules.  Tenant will pay any taxes or other charges by any authority on Tenant's
property or trade fixtures or relating to Tenant's use of the Premises.  If
Tenant or its Agents shall use the Premises in any manner that under any Law
would require Landlord to make any Alteration to or in the Building or any other
part of the Premises, Tenant shall be solely responsible for the cost thereof,
except as otherwise expressly set forth in this Section 10.  Landlord shall be
responsible, at Landlord's sole cost and expense, for making sure that the
Landlord Work complies with the ADA and any other Laws regarding accessibility
as of the Commencement Date, and shall be responsible to make structural
alterations to the Building required by changes in Laws that are unrelated to
Tenant’s particular use of the Premises.  Tenant shall be responsible for
compliance with the ADA, and any other Laws (including those regarding
accessibility), with respect to any of Tenant's Alterations, equipment, trade
fixtures or its manner of use of the Premises.  Tenant shall not use or keep in
the Building any matter having an offensive odor or permit the emission from the
Premises of offensive or noxious odors, effluents, fumes, dust or ashes (and the
parties hereby confirm that the odor of fresh baked goods does not constitute an
offensive or noxious odor).  Any sidewalks, lobbies, passages, elevators and
stairways shall not be obstructed or used by Tenant for any purpose (including,
without limitation, exterior storage) other than ingress and egress from and to
the Premises.  Except as set forth in Section 11, nothing shall be placed by
Tenant on the outside of the Building or on its window sills or projections.
 
(b)    Tenant agrees not to do anything or fail to do anything that will prevent
Landlord from procuring insurance policies (including public liability) from
companies and in a form reasonably satisfactory to Landlord.  Tenant shall
comply with all rules and operational standards of Landlord’s insurer governing
the Premises and Tenant’s operations therein, which rules and standards shall be
provided by Landlord to Tenant.  If Tenant's acts or omissions result in an
increase in the cost of Landlord's insurance, Tenant shall pay the amount of
such increase as Additional Rent within thirty (30) days after being billed.
 
(c)    In addition to the provisions of Subsection 10(a) above with respect to
Hazardous Materials, Tenant shall comply, at its sole expense, with all Laws
including, but not limited to, Environmental Laws, all manufacturers'
instructions and all requirements of insurers relating to the treatment,
production, storage, handling, transfer, processing, transporting, use, disposal
and release of Hazardous Materials (the “Restricted Activities”).  Tenant shall
deliver to Landlord copies of all Material Safety Data Sheets or other written
information prepared by manufacturers, importers or suppliers of any chemical
and all notices, filings, permits and any other written communications from or
to Tenant and any entity regulating any Restricted Activities.  Tenant will
protect, indemnify and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including
reasonable fees of attorneys, investigators and experts) incurred by reason of
Tenant's failure to fully comply with all applicable Laws (including, but not
limited to, Environmental Laws), all manufacturers' instructions and all
requirements of insurers relating to Restricted Activities to the extent
applicable to Tenant, or the release, presence, handling, use or disposition of
Hazardous Materials in or from the Premises by Tenant or its Agents.  The
parties hereby confirm that, on or before the execution of this Lease, Landlord
has delivered to Tenant copies of the environmental report listed on Exhibit “H”
(the “Environmental Report”).  Landlord hereby represents and warrants to Tenant
that, as of the Effective Date, Landlord has no actual knowledge of any
violation of Environmental Laws at the Premises, except as disclosed by the
Environmental Reports (including any instruments identified within the
Environmental Report).  As used in this Section 10(c), Landlord’s “actual
knowledge” shall mean the actual knowledge on the Effective Date, without
investigation, of any of the following officers of Landlord: John S. Gattuso,
Senior Vice President, Brian Cohen, Director of Navy Yard Development and
Marketing, or Brian Berson, Project Director.  Landlord agrees to use
commercially reasonable efforts to pursue available legal and equitable remedies
against known third parties that cause a release of Hazardous Materials onto the
Premises in violation of Environmental Laws.
 
-13-

--------------------------------------------------------------------------------


 
11.    Signs.  Tenant shall not place any signs on the Premises without the
prior consent of Landlord, other than signs that are located wholly within the
interior of the Premises and not visible from the exterior of the
Premises.  Tenant shall Maintain all signs installed by Tenant in good
condition. Tenant shall remove its signs at the termination of this Lease, shall
repair any resulting damage, and shall restore the Premises to its condition
existing prior to the installation of Tenant’s signs.  The parties agree to work
together collaboratively to design signage that is mutually acceptable to the
parties.  Initial concept drawings of potential signage are attached hereto as
Exhibit “I” and are provided to facilitate the parties’ discussions respecting
signage.  Landlord consents to the signage concepts set forth on Exhibit “I”,
subject to the development of acceptable technical specifications regarding
materials, lighting, installation and other matters, which will be developed by
Landlord and subject to the reasonable approval of Tenant.
 
12.    Alterations.
 
(a)    Tenant may install its trade fixtures and equipment in the Premises
(including signage in accordance with Section 11), provided that the
installation and removal of them will not affect any structural portion of the
Building, nor impair the operation, Maintenance or efficiency of the Building
Systems (including HVAC and fire suppression systems) serving the Building.  At
the expiration or termination of this Lease, Tenant shall remove all of such
trade fixtures and equipment, shall repair any resulting damage and shall
restore the Premises substantially to its condition existing prior to such
installation, normal wear and tear and casualty damages or other conditions that
Tenant is not required to remedy under this Lease excepted.  If Tenant fails to
remove any such installation in accordance with this Lease, the installation
shall, at Landlord's election, remain on the Premises and become the property of
Landlord without payment by Landlord.
 
-14-

--------------------------------------------------------------------------------


 
(b)    Without the need for Landlord's prior consent, Tenant may make
Alterations in the Premises to the extent that such Alterations do not (i)
affect the structure of the Building or any Building System (other than
Alterations to the electrical system serving the Building to the extent such
Alterations are made “down stream” from the applicable electrical panel), (ii)
except with respect to signs installed in accordance with Section 11, affect the
exterior appearance of the Building, (iii) reduce the value of the Building or
Premises, (iv) penetrate the floor of the Building or any paved surface of the
Premises, (v) do not exceed $250,000.00 in the aggregate, and (vi) do not impair
the operation, Maintenance or efficiency of the Building Systems (including HVAC
and fire suppression systems) serving the Building.  Except as provided above in
this Subsection 12(b), Tenant shall not make or permit any other Alterations in
or to the Premises without first obtaining Landlord's written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.  With
respect to any Alterations made by or on behalf of Tenant (A) not less than ten
(10) Business Days prior to commencing any Alteration, Tenant shall deliver to
Landlord the plans, specifications and necessary permits for the Alteration,
together with certificates evidencing that Tenant's contractors and
subcontractors have adequate insurance coverage naming Landlord and Landlord's
Agents as additional insureds, (B) Tenant shall obtain Landlord's prior written
approval of any contractor or subcontractor who is to perform work on the
Premises, which approval shall not be unreasonably withheld, conditioned or
delayed, (C) the Alteration shall be constructed with new materials, in a good
and workmanlike manner, and in compliance with all Laws and the plans and
specifications delivered to, and, if required above, approved by Landlord, (D)
Tenant shall reimburse Landlord for any reasonable out-of-pocket expenses
incurred by Landlord in connection with any review of Tenant's plans and
specifications by architects, engineers or other professional consultants
retained by Landlord to the extent necessary in light of the Alterations which
Tenant desires to make, and (E) upon Landlord's reasonable request, Tenant
shall, prior to commencing any Alteration, provide Landlord with evidence of
Tenant's ability to pay for the Alterations.  If Landlord does not respond to
any written request made by Tenant to Landlord in accordance with this Section
12(b) within five (5) business days after such request is received by Landlord,
Landlord shall be deemed to have approved the request.  Any Alteration by Tenant
shall be the property of Tenant until the expiration or termination of this
Lease.  Subject to Section 21, upon the expiration or termination of this Lease,
the Alteration shall remain on the Premises and become the property of Landlord
without payment by Landlord, except that Tenant shall remove any personal
property in the Premises that is not affixed to and made a part of the Premises
and such other Alterations as Landlord may designate.  At Tenant’s request from
time to time (including prior to the construction of any Alterations if Tenant
provides Landlord with adequate plans and specifications), Landlord shall
identify for Tenant which Alterations Landlord shall require Tenant to remove at
the end of the Term of this Lease.
 
(c)    Tenant agrees to fully cooperate with Landlord and cause each of Tenant’s
contractors and design professionals to similarly cooperate so that any
Alterations will be performed and completed in as smooth and harmonious a manner
as is possible with labor compatible with other labor utilized at the Navy Yard.
 
-15-

--------------------------------------------------------------------------------


 
13.    Mechanics' Liens.  Tenant shall promptly pay for any properly performed
labor, services, materials, supplies or equipment furnished to Tenant in or
about the Premises.  Tenant shall keep the Premises free from any liens arising
out of any labor, services, materials, supplies or equipment furnished or
alleged to have been furnished to Tenant; provided, however, that Tenant shall
have the right to contest the validity or amount of any such lien.  Tenant shall
take all steps permitted by law in order to avoid the imposition of any such
lien, including causing Tenant's contractor to be bonded and, to the extent
feasible, requiring all subcontractors, sub-subcontractors, suppliers and
materialmen to file with the Prothonotary of Philadelphia County appropriate
waivers of lien prior to the commencement of any work or the delivery of any
materials to the Premises.  Should any such lien or notice of such lien be filed
against the Premises, Tenant shall bond against or discharge the same within
sixty (60) days after Tenant has notice that the lien or claim is filed
regardless of the validity of such lien or claim.
 
14.    Landlord's Right of Entry  Tenant shall permit Landlord and its Agents to
enter the Premises at reasonable times following not less than 24 hours' prior
notice (except in an emergency, when only such notice as is reasonable under the
circumstances shall be required), provided that Landlord and its Agents comply
with such procedures as may be established from time to time by Tenant for
visitors to the Premises including, without limitation, that any such visitor be
accompanied by a representative of Tenant at all times, to inspect the Premises,
to the extent reasonably necessary for Landlord (i) to perform its Maintenance
obligations, (ii) to exhibit the Premises for the purpose of sale or financing,
and, (ii) during the last eighteen (18) months of the Term, to exhibit the
Premises to any prospective tenant.  Landlord will use commercially reasonable
efforts to minimize any inconvenience to Tenant in exercising such rights.
 
15.    Damage by Fire or Other Casualty.
 
(a)    If the Premises or the Building or any part thereof is so damaged by fire
or other casualty, cause or condition (an “Occurrence”) whatsoever, Tenant shall
promptly notify Landlord.  If the Occurrence causes the Premise or the Building
to be substantially untenantable and, despite Landlord having maintained the
insurance required by this Lease, there are insufficient insurance proceeds
available to complete the restoration of the Premises, Landlord may, by written
notice to Tenant given within ninety (90) days after such damage, terminate this
Lease as of the date of the damage.
 
(b)    If, as a result of fire or other casualty, cause or condition whatsoever
the Premises are made partially or wholly untenantable, Tenant shall have the
right to terminate this Lease within ninety (90) days after the Occurrence
unless Landlord's contractor estimates in writing that the Premises can
reasonably be expected to be restored within eighteen (18) months after the
Occurrence to substantially the same condition in which they were immediately
prior to such damage or destruction, but not including the repair, restoration
or replacement of the fixtures, equipment, or Alterations installed by or for
Tenant.  If neither Landlord nor Tenant terminates this Lease pursuant this
Section 15, Landlord shall proceed promptly and with due diligence to restore
the Premises in a good and workmanlike manner to substantially the condition
that existed immediately prior to the casualty, but not including the repair,
restoration or replacement of the fixtures, equipment or Alterations installed
by or on behalf of Tenant.  Landlord will coordinate reasonably with Tenant to
develop any necessary plans and specifications for the restoration of that part
of the Building that would constitute Tenant Improvement Work under Exhibit “D”
of this Lease.  If (i) Landlord does not terminate this Lease pursuant to
Subsection 15(a), (ii) Tenant does not terminate this Lease pursuant to
Subsection 15(b), and (iii) Landlord fails, within eighteen (18) months after
the parties confirm in writing that the Lease is not to be terminated pursuant
to the foregoing provisions of this Section 10, to substantially restore the
Premises, then Tenant may terminate this Lease by giving written notice to
Landlord within thirty (30) days after the expiration of such eighteen (18)
month period, unless Landlord is then pursuing such restoration with reasonable
diligence (having due regard for reasonable delay caused by adjustment of
insurance loss, strikes, labor difficulties or any cause beyond Landlord's
reasonable control).  For the purposes of this Lease, the Premises shall be
considered tenantable so long as and to the extent that the Premises are
occupied.  In any event, Tenant shall be responsible for the removal, or
restoration, when applicable, of all its damaged property and debris from the
Premises, upon request by Landlord or reimburse Landlord for the cost of
removal.  Tenant's obligation to pay Minimum Annual Rent and any other amounts
under this Lease shall abate to the extent the Premises are rendered
untenantable as a result of the casualty.  Further, if a casualty occurs during
the last two (2) years of the Term, either Landlord or Tenant may terminate this
Lease upon written notice to the other party given within thirty (30) days after
the date of the casualty.
 
-16-

--------------------------------------------------------------------------------


 
16.    Condemnation.  If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient for the reasonable operation
of Tenant's business, or (c) any of the Premises is Taken, and, in Landlord's
opinion, it would be impractical or the condemnation proceeds are insufficient
to restore the remainder, then this Lease shall terminate as of the date the
condemning authority takes possession.  If this Lease is not terminated pursuant
to this Section, Landlord shall restore the Building to a condition as near as
reasonably possible to the condition prior to the Taking, the Minimum Annual
Rent shall be abated equitably according to the rental value of the Premises
before and after the date upon which the condemning authority took possession
and/or the date Landlord completes the restoration, and this Lease shall be
amended appropriately to reflect the deletion of the space Taken.  The
compensation awarded for a Taking shall belong to Landlord, and Tenant hereby
assigns all claims against the condemning authority to Landlord other than those
that may be separately claimed and awarded by law to Tenant without diminution
in the value or amount of Landlord's claims.
 
17.    Quiet Enjoyment.  Landlord covenants that Tenant, upon performing all of
its covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease, subject to existing deed
restrictions and easements of record, as set forth in the title report for the
Premises attached hereto as Exhibit “K” and such other matters as may be placed
of record by Landlord in accordance with this Lease.
 
18.    Assignment and Subletting.
 
(a)    Tenant shall not assign this Lease or sublet all or any part of the
Premises (a “Transfer”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.  Without
limitation, Tenant agrees that Landlord’s consent shall not be considered
unreasonably withheld if (i) the proposed transferee is an existing tenant of
Landlord or an Affiliate of Landlord, (ii) the business, business reputation or
creditworthiness of the proposed transferee is unacceptable to Landlord in
Landlord’s reasonable judgment, (iii) except with respect to a proposed
transferee that Tenant presents to Landlord and with whom Landlord has had no
prior dealings with respect to property in the Mid-Atlantic region and to whom
Tenant is offering its space for not less than the lesser of (A) the
then-current Rent, or (B) the rent for other industrial space marketed by
Landlord or its Affiliate in the Mid-Atlantic region, Landlord or an Affiliate
of Landlord has comparable space available for lease by the proposed transferee,
or (iv) Tenant is in default under this Lease or any act or omission has
occurred which would constitute a default with the giving of notice and/or the
passage of time.  A consent to one Transfer shall not be deemed to be a consent
to any subsequent Transfer.  Notwithstanding any assignment or subletting and
except as otherwise provided below, Tenant shall remain fully liable on this
Lease and shall not be released from performing any of the terms, covenants and
conditions hereof.  Landlord’s acceptance of Rent from any person shall not be
deemed to be a waiver by Landlord of any provision of this Lease or to be a
consent to any Transfer.  Any Transfer not in conformity with this Section 18
shall be void at the option of Landlord.
 
-17-

--------------------------------------------------------------------------------


 
(b)    Upon any Transfer, Tenant shall pay to Landlord, immediately upon
receipt, the excess of (i) all compensation received by Tenant for the Transfer,
over (ii) the Rent allocable to the Premises transferred, less reasonable out of
pocket costs incurred by Tenant to effectuate such Transfer, including
reasonable legal fees, advertising expenses, leasing commissions and similar
costs.  No Transfer shall relieve Tenant from its obligations under the
Improvements Agreement unless otherwise agreed in writing by Landlord and its
Affiliate, Liberty Property Limited Partnership.
 
(c)    Notwithstanding the provisions of Subsection 18(a), Landlord agrees that
no consent shall be required for a Transfer by Tenant to any Affiliate of
Tenant, provided that:
 
(i)    Tenant shall remain fully liable on this Lease and shall not be released
from performing any of the terms, covenants and conditions hereof;
 
(ii)           The Affiliate has shareholder equity (or its equivalent) at least
equal to the shareholder equity of Tenant on the date immediately preceding the
Transfer;
 
(iii)          The Affiliate uses the Premises in accordance with all applicable
laws, codes and ordinances (including Environmental Laws) and in accordance with
the Use;
 
(iv)          Tenant provides Landlord notice of the Transfer at least thirty
(30) days prior to the effective date of the transfer, together with current
financial statements of the Affiliate certified by an executive officer of the
Affiliate;
 
(v)    Tenant delivers to Landlord an assumption agreement reasonably acceptable
to Landlord executed by Tenant and the Affiliate, together with a certificate of
insurance evidencing the Affiliate’s compliance with the insurance requirements
of Tenant under this Lease; and
 
-18-

--------------------------------------------------------------------------------


 
(vi)    If directed by Landlord, the Affiliate assumes all of Tenant’s
obligations under the Improvements Agreement and/or issues a new LC in favor of
Landlord that complies with the terms of this Lease.
 
(d)    Landlord agrees that it shall not, without Tenant’s prior consent (which
may be withheld at Tenant’s sole discretion) convey the Premises or assign its
interest under this Lease, other than to an Affiliate of Landlord, or to a joint
venture of which Landlord or its Affiliate is the general partner, managing
member or manager (pursuant to a joint venture agreement or separate management
agreement) for a period of five (5) years from the Commencement Date.
 
19.    Subordination; Mortgagee's Rights.
 
(a)    This Lease shall be subordinate to any Mortgage now or in the future
affecting the Premises, provided that Tenant's right of possession of the
Premises shall not be disturbed by the Mortgagee so long as Tenant is not in
default under this Lease, such subordination being subject to and conditioned
upon Landlord's providing Tenant with a Subordination, Non-disturbance and
Attornment Agreement from any such Mortgagee in recordable form and in a form
reasonably acceptable to Landlord, Tenant and such Mortgagee.  Although the
subordination is self-operative, within ten (10) days after written request,
Tenant shall execute and deliver any further instruments confirming the
subordination of this Lease and any further instruments of attornment that the
Mortgagee may reasonably request.  However, any Mortgagee may at any time
subordinate its Mortgage to this Lease, without Tenant's consent, by giving
notice to Tenant, and this Lease shall then be deemed prior to such Mortgage
without regard to their respective dates of execution and delivery; provided
that such subordination shall not affect any Mortgagee's rights with respect to
condemnation awards, casualty insurance proceeds, intervening liens or any right
which shall arise between the recording of such Mortgage and the execution of
this Lease.
 
(b)    Unless otherwise agreed by Landlord, Tenant and the Mortgagee, no
Mortgagee shall be (i) liable for any previous act or omission of a prior
landlord, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.
 
20.    Estoppel Certificates; Tenant’s Financial Information.  Within ten (10)
Business Days after Landlord's written request from time to time in connection
with a sale, financing or other transaction involving the Premises, Tenant shall
execute, acknowledge and deliver to Landlord, for the benefit of Landlord,
Landlord's Mortgagee, any prospective Mortgagee, and any prospective purchaser
of Landlord's interest in the Premises, an estoppel certificate in the form of
attached Exhibit “B” (or other form requested by Landlord), modified as
necessary to accurately state the facts represented.  Tenant understands that
the estoppel certificate may be relied upon by Landlord, Landlord's Mortgagee
and any prospective Mortgagee or purchaser of Landlord's interest in the
Premises, and their respective successors and assigns.  Within ten (10) days
after Landlord's written request from time to time (but not more than twice
during any twelve month period), Tenant shall furnish to Landlord, Landlord's
Mortgagee, prospective Mortgagee and/or purchaser reasonably requested financial
information (provided that so long as Tenant is a publicly traded company,
publicly available financial information shall be deemed to satisfy this
requirement).
 
-19-

--------------------------------------------------------------------------------


 
21.    Surrender; Abandoned Property.
 
(a)    On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease.  Tenant shall give Landlord
all keys, access cards and passes for the Premises and the Building and will
inform Landlord of combinations of any locks or safes on the Premises.  If
Tenant does not return possession of the Premises to Landlord in the condition
required under this Lease, Tenant shall pay Landlord all resulting damages
Landlord may suffer.
 
(b)    Prior to the expiration or termination of this Lease, Tenant shall remove
from the Premises any personal property (including Tenant’s equipment) not
belonging to Landlord.  Any personal property not so removed shall be deemed
abandoned, and Landlord, at Tenant's expense, may remove, store, sell or
otherwise dispose of such property in such manner as Landlord may see fit and/or
Landlord may retain such property as its property.  If any part thereof shall be
sold, then Landlord may receive and retain the proceeds of sale and apply the
same, at its option, against the expenses of the sale, the cost of moving and
storage and any Rent.
 
(c)    If Tenant remains in possession of the Premises after the expiration or
termination of this Lease, Tenant's occupancy of the Premises shall be that of a
tenancy at will.  Tenant's occupancy during any holdover period shall otherwise
be subject to the provisions of this Lease (unless clearly inapplicable), except
that the Monthly Rent shall be equal to 150% for the first 60 days of the
holdover, and thereafter 200%, of the Monthly Rent payable for the last full
month immediately preceding the holdover.  No holdover or payment by Tenant
after the expiration or termination of this Lease shall operate to extend the
Term or prevent Landlord from immediate recovery of possession of the Premises
by summary proceedings or otherwise.  Any provision in this Lease to the
contrary notwithstanding, any holdover by Tenant shall constitute a default on
the part of Tenant under this Lease entitling Landlord to exercise, without
obligation to provide Tenant any notice or cure period, all of the remedies
available to Landlord in the event of a Tenant default, and Tenant shall be
liable for all damages, including consequential damages, that Landlord suffers
as a result of the holdover.
 
(d)    Attached hereto as Exhibit “C”  is a preliminary list of those
alterations, improvements, fixtures and equipment that Tenant shall be required
to remove from the Premises on or before the expiration of the Term.  The
parties acknowledge that the list set forth on Exhibit “C” is based on plans and
specifications for the Premises which are not yet fully developed.  Landlord
shall have the right, from time to time by written notice to Tenant, to augment
or modify such list based on newly developed features of the Premises as
development progresses.
 
22.    Defaults - Remedies.
 
-20-

--------------------------------------------------------------------------------


 
(a)    It shall be an Event of Default:
 
(i)    If Tenant does not pay in full any and all Rent within five (5) business
days after Landlord gives Tenant notice that such Rent was not paid when due,
except as provided in Subsection 22(c) below;
 
(ii)           If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Subsection
22(c)  below, Tenant fails to cure the default on or before the date that is ten
(10) Business Days after Landlord gives Tenant notice of default; provided,
however, if the default cannot reasonably be cured within ten (10) Business Days
following Landlord's notice, Tenant shall be afforded additional reasonable time
to cure the default (not to exceed an additional one hundred Eighty (180) days)
if Tenant begins to cure the default within ten (10) Business Days following
Landlord's notice and continues diligently in good faith to completely cure the
default;
 
(iii)          If Tenant becomes insolvent or bankrupt in any sense or makes a
general assignment for the benefit of creditors or offers a settlement to
creditors, or if a petition in bankruptcy or for reorganization or for an
arrangement with creditors under any federal or state law is filed by or against
Tenant, or a bill in equity or other proceeding for the appointment of a
receiver for any of Tenant's assets is commenced, or if any of the real or
personal property of Tenant shall be levied upon in connection with such
insolvency or bankruptcy proceeding; provided that any proceeding brought by
anyone other than Landlord or Tenant under any bankruptcy, insolvency,
receivership or similar law shall not constitute an Event of Default until such
proceeding has continued unstayed for more than 60 consecutive days.
 
(iv)          If Tenant enters in to or permits a Transfer in violation of
Section 18 above.
 
(v)           If any default occurs under the Improvements Agreement which is
not cured within the time periods specified therein.
 
(vi)          If, subject to the reductions permitted under Section 27, the LC
is terminated or expires prior to the original Expiration Date of this Lease, or
if Landlord receives notice from the issuing bank that the LC will expire or be
terminated prior to the original Expiration Date of this Lease and Tenant does
not cause the LC to be renewed or reissued within the earlier of (A) five (5)
Business Days after Landlord’s written notice to Tenant, or (B) thirty (30) days
prior to the effective date of such expiration or termination.
 
(b)    If an Event of Default occurs, Landlord shall have the following rights
and remedies:
 
(i)    Landlord, without any obligation to do so, may elect to cure the default
on behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand
for any sums paid or costs incurred by Landlord in curing the default (together
with an administrative fee of 15% thereof), plus interest thereon at the
Interest Rate from the respective dates of Landlord's incurring such costs,
which sums and costs together with interest at the Interest Rate shall be deemed
Additional Rent;
 
-21-

--------------------------------------------------------------------------------


 
(ii)    To enter and repossess the Premises and remove all persons and all or
any property, in accordance with applicable Laws, without being liable for
prosecution or damages, and Landlord may, at Landlord's option, make Alterations
and repairs in order to relet the Premises and relet all or any part(s) of the
Premises for Tenant's account.  Tenant agrees to pay to Landlord on demand any
deficiency that may arise by reason of such reletting.  In the event of
reletting without termination of this Lease, Landlord may at any time thereafter
elect to terminate this Lease for such previous breach;
 
(iii)    To accelerate the whole or any part of the Rent for the balance of the
Term, and declare the same to be immediately due and payable;
 
(iv)    To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.
 
(v)    IN ADDITION TO THE RIGHTS AND REMEDIES PROVIDED ABOVE, IF AN EVENT OF
DEFAULT OCCURS RELATING TO TENANT'S NON-PAYMENT OF THE RENT DUE HEREUNDER,
TENANT HEREBY AUTHORIZES ANY ATTORNEY OF ANY COURT OF RECORD OF THE COMMONWEALTH
OF PENNSYLVANIA TO APPEAR FOR TENANT AND TO CONFESS JUDGMENT AGAINST TENANT, AND
IN FAVOR OF LANDLORD, FOR ALL RENT DUE HEREUNDER PLUS COSTS AND AN ATTORNEY'S
COLLECTION COMMISSION EQUAL TO THE GREATER OF 10% OF ALL RENT OR $1,000, FOR
WHICH THIS LEASE OR A TRUE AND CORRECT COPY HEREOF SHALL BE GOOD AND SUFFICIENT
WARRANT.  TENANT UNDERSTANDS THAT THE FOREGOING PERMITS LANDLORD TO ENTER A
JUDGMENT AGAINST TENANT WITHOUT PRIOR NOTICE OR HEARING.  ONCE SUCH A JUDGMENT
HAS BEEN ENTERED AGAINST TENANT, ONE OR MORE WRITS OF EXECUTION OR WRITS OF
GARNISHMENT MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO TENANT AND WITHOUT A
HEARING, AND, PURSUANT TO SUCH WRITS, LANDLORD MAY CAUSE THE SHERIFF OF THE
COUNTY IN WHICH ANY PROPERTY OF TENANT IS LOCATED TO SEIZE TENANT'S PROPERTY BY
LEVY OR ATTACHMENT.  IF THE JUDGMENT AGAINST TENANT REMAINS UNPAID AFTER SUCH
LEVY OR ATTACHMENT, LANDLORD CAN CAUSE SUCH PROPERTY TO BE SOLD BY THE SHERIFF
EXECUTING THE WRITS, OR, IF SUCH PROPERTY CONSISTS OF A DEBT OWED TO TENANT BY
ANOTHER ENTITY, LANDLORD CAN CAUSE SUCH DEBT TO BE PAID DIRECTLY TO LANDLORD IN
AN AMOUNT UP TO BUT NOT TO EXCEED THE AMOUNT OF THE JUDGMENT OBTAINED BY
LANDLORD AGAINST TENANT, PLUS THE COSTS OF THE EXECUTION.  SUCH AUTHORITY SHALL
NOT BE EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS
AFORESAID FROM TIME TO TIME AS OFTEN AS ANY OF THE RENT AND OTHER SUMS SHALL
FALL DUE OR BE IN ARREARS, AND SUCH POWERS MAY BE EXERCISED AS WELL AFTER THE
EXPIRATION OF THE INITIAL TERM OF THIS LEASE AND DURING ANY EXTENDED OR RENEWAL
TERM OF THIS LEASE AND AFTER THE EXPIRATION OF ANY EXTENDED OR RENEWAL TERM OF
THIS LEASE.
 
-22-

--------------------------------------------------------------------------------


 
(vi)    WHEN THIS LEASE AND THE TERM OR ANY EXTENSION THEREOF SHALL HAVE BEEN
TERMINATED ON ACCOUNT OF ANY EVENT OF DEFAULT BY TENANT, OR WHEN THE TERM OR ANY
EXTENSION THEREOF SHALL HAVE EXPIRED, TENANT HEREBY AUTHORIZES ANY ATTORNEY OF
ANY COURT OF RECORD OF THE COMMONWEALTH OF PENNSYLVANIA TO APPEAR FOR TENANT AND
FOR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT AND TO CONFESS JUDGMENT AGAINST
ALL SUCH PARTIES, AND IN FAVOR OF LANDLORD, IN EJECTMENT AND FOR THE RECOVERY OF
POSSESSION OF THE PREMISES, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY
HEREOF SHALL BE GOOD AND SUFFICIENT WARRANT.   AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING.  IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED IT SHALL BE DETERMINED AND POSSESSION OF THE PREMISES REMAIN IN
OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT FOR THE SAME EVENT OF
DEFAULT AND UPON ANY SUBSEQUENT EVENT OF DEFAULT(S) OR UPON THE TERMINATION OF
THIS LEASE OR TENANT'S RIGHT OF POSSESSION AS HEREIN SET FORTH, TO AGAIN CONFESS
JUDGMENT AS HEREIN PROVIDED, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY
HEREOF SHALL BE GOOD AND SUFFICIENT WARRANT.
 
(vii)    THE WARRANTS TO CONFESS JUDGMENT SET FORTH ABOVE SHALL CONTINUE IN FULL
FORCE AND EFFECT AND BE UNAFFECTED BY AMENDMENTS TO THIS LEASE OR OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT EVEN IF ANY SUCH AMENDMENTS OR OTHER
AGREEMENTS INCREASE TENANT'S OBLIGATIONS OR EXPAND THE SIZE OF THE
PREMISES.  TENANT WAIVES ANY PROCEDURAL ERRORS IN CONNECTION WITH THE ENTRY OF
ANY SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS OF POSSESSION OR
EXECUTION OR GARNISHMENT THEREON.
 
(viii)    TENANT KNOWINGLY AND EXPRESSLY WAIVES (i) ANY RIGHT, INCLUDING,
WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH TENANT MAY HAVE TO
RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN ACTION FOR REPOSSESSION
OF THE PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE TO NOTICE AND TO
HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TENANT'S PROPERTY OR THEREAFTER.
 
Initials on behalf of Tenant: ____________
 
(c)    Any provision to the contrary in this Section 22 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Subsection 22(a) above more than twice in any consecutive
12-month period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Subsection 22(b) if Tenant fails to comply with the provisions
of Sections 13, 18, 20 or 27, or in an emergency.  Notwithstanding the
foregoing, Landlord shall provide Tenant with additional written notice at least
thirty (30) days prior to exercising any confession of judgment against Tenant
pursuant to Sections 22(b)(v) - 22(b)(viii); provided, however, that if Landlord
elects to confess judgment for Rent and attorney fees pursuant to Section
22(b)(v) without first accelerating the Rent, thereby requiring multiple
confessions of judgment as Rent accrues, a single notice of such election
delivered to Tenant at least thirty (30) days prior to the first such exercise
of the confession of judgment shall suffice, and no further notices shall be
required for subsequent confessions of judgment for Rent and attorney fees.
 
-23-

--------------------------------------------------------------------------------


 
(d)    No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach.  Efforts by Landlord to mitigate the
damages caused by Tenant's default shall not constitute a waiver of Landlord's
right to recover damages hereunder.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity.  No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of Rent
due, or Landlord's right to pursue any other available remedy.
 
(e)    (i)    Tenant shall pay upon demand all costs and expenses, including the
reasonable fees and out-of-pocket expenses of counsel, agents and others
retained by Landlord, incurred in enforcing Tenant's obligations hereunder or
incurred by Landlord in any litigation, negotiation or transaction in which
Tenant causes Landlord to become involved.  Landlord shall pay upon demand all
costs and expenses, including the reasonable fees and out-of-pocket expenses of
counsel, agents and others retained by Tenant, incurred in enforcing Landlord's
obligations hereunder or incurred by Tenant in any litigation, negotiation or
transaction in which Landlord causes Tenant to become involved.  Notwithstanding
the foregoing, each of Landlord and Tenant shall pay the fees of its own counsel
in negotiating this Lease and any amendment thereto or extension of the term
thereof as well as any estoppel certificate or subordination, non-disturbance
and attornment agreement.
 
(ii)    If either party commences an action against the other party arising out
of or in connection with this Lease, the prevailing party shall be entitled to
have and recover from the losing party reasonable attorneys' fees, costs of
suit, investigation expenses and discovery costs, including costs of appeal.
 
(f)    TENANT HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COMMONWEALTH OF PENNSYLVANIA, AND TENANT AGREES THAT ALL
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL DIRECTED TO TENANT, TO THE
ATTENTION OF TENANT’S GENERAL COUNSEL, AT TENANT'S ADDRESS SET FORTH ABOVE, AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED AS PROVIDED IN SECTION 26,
PROVIDED THAT NOTHING CONTAINED HEREIN WILL PREVENT LANDLORD FROM BRINGING ANY
ACTION OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY OR AGAINST TENANT
INDIVIDUALLY, OR AGAINST ANY PROPERTY OF TENANT WITHIN ANY OTHER STATE OR NATION
TO ENFORCE ANY AWARD OR JUDGMENT OBTAINED IN THE VENUE PROVIDED ABOVE.  TENANT
WAIVES ANY OBJECTION TO VENUE AND ANY OBJECTION BASED ON A MORE CONVENIENT FORUM
IN ANY ACTION INSTITUTED HEREIN, PURSUANT TO THE PROVISIONS HEREOF.
 
-24-

--------------------------------------------------------------------------------


 
23.    Tenant's Authority.  Tenant represents and warrants to Landlord that if
Tenant is a corporation, limited liability company, partnership or any other
form of business association or entity:  (i) Tenant is duly formed, validly
existing and in good standing under the laws of the state under which Tenant is
organized, (ii) Tenant is qualified to do business in the state in which the
Premises is located, (iii) Tenant has the power and authority to enter into this
Lease, (iv) the person(s) signing on behalf of Tenant are authorized to do so,
and (v) this Lease constitutes a valid and binding obligation of Tenant
enforceable in accordance with its terms.  At the time this Lease is executed,
Tenant shall provide Landlord with resolutions, a secretary’s certificate or
other documentation acceptable to Landlord evidencing that Tenant has the power
and authority to enter into this Lease and that the person(s) signing on behalf
of Tenant have the authority to bind Tenant.
 
24.    Liability of Landlord.  The word “Landlord” in this Lease includes the
Landlord executing this Lease as well as its successors and (subject to Section
18(d) above) assigns, each of which shall have the same rights, remedies,
powers, authorities and privileges as it would have had it originally signed
this Lease as Landlord.  Any such person or entity, whether or not named in this
Lease, shall have no liability under this Lease after it ceases to hold title to
the Premises except for obligations already accrued (and, as to any unapplied
portion of Tenant's Security Deposit, Landlord shall be relieved of all
liability upon transfer of such portion to its successor in interest).  Tenant
shall look solely to Landlord's successor in interest for the performance of the
covenants and obligations of the Landlord hereunder which subsequently shall
accrue.  Landlord shall not be deemed to be in default under this Lease unless
Tenant gives Landlord written notice specifying the nature of the default and
Landlord fails to cure the default within thirty (30) days following receipt of
Tenant's written notice, provided, however, if the default cannot reasonably be
cured within thirty (30) days following Tenant's notice, Landlord shall be
afforded additional reasonable time to cure the default but only if Landlord
begins to cure the default within thirty (30) days following Tenant's notice and
continues diligently in good faith to completely cure the default as promptly as
reasonably practicable.  If Landlord does not cure a default within the
prescribed period, Tenant shall be entitled to cure the default on Landlord’s
behalf, and Landlord shall thereafter reimburse Tenant for Tenant’s reasonable
out of pocket costs incurred in curing such default.  Such reimbursement shall
be paid by Landlord to Tenant within thirty (30) days following Tenant’s
delivery to Landlord of a written request therefor accompanied by invoices and
other documentation reasonably required by Landlord evidencing such out of
pocket costs.  Tenant shall not be entitled to set off any amounts owed by
Landlord against Rent due hereunder.  In no event shall Landlord be liable to
Tenant for any loss of business or profits of Tenant or for consequential,
punitive or special damages of any kind.  Neither Landlord nor any principal of
Landlord nor any owner of the Premises, whether disclosed or undisclosed, shall
have any personal liability with respect to any of the provisions of this Lease
or the Premises; Tenant shall look solely to the equity of Landlord in the
Premises (and the profits and proceeds resulting from any sale of the Premises)
and any insurance proceeds or condemnation awards or payments in lieu thereof
with respect to the Premises for the satisfaction of any claim by Tenant against
Landlord.
 
-25-

--------------------------------------------------------------------------------


 
25.    Miscellaneous.
 
(a)    The captions in this Lease are for convenience only, and are not a part
of this Lease and do not in any way define, limit, describe or amplify the terms
of this Lease.
 
(b)    This Lease, together with the Exhibits and Addenda attached hereto, and
together with those certain indemnity agreements between Tenant and Landlord
dated November 8, 2006, March 6, 2007, April 12, 2007 and of even date herewith,
represents the entire agreement between the parties hereto and there are no
collateral or oral agreements, representations, warranties, conditions, promises
or understandings between Landlord and Tenant with respect to the Premises.  No
rights, easements or licenses are acquired in the Premises or any land adjacent
to the Premises by Tenant by implication or otherwise except as expressly set
forth in this Lease.  Without limiting the foregoing, this Lease does not grant
any easement or rights for light, air and view and any diminution or blockage of
light, air and view by any structure or condition now or later erected will not
affect this Lease or impose any liability on Landlord, except the limitations on
use of the Brig Site set forth in Section 29(c).  This Lease shall not be
modified in any manner except by an instrument in writing executed by the
parties.  The masculine (or neuter) pronoun and the singular number shall
include the masculine, feminine and neuter genders and the singular and plural
number.  The word “including” followed by any specific item(s) is deemed to
refer to examples rather than to be words of limitation.  The word “person”
includes a natural person, a partnership, a corporation, a limited liability
company, an association and any other form of business association or
entity.  Both parties having participated fully and equally in the negotiation
and preparation of this Lease, this Lease shall not be more strictly construed,
nor any ambiguities in this Lease resolved, against either Landlord or Tenant.
 
(c)    Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided.  All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
 
(d)    If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein.  This Lease shall be construed
and enforced in accordance with the laws of Commonwealth of Pennsylvania.
 
-26-

--------------------------------------------------------------------------------


 
(e)    Subject to Section 18(d), this Lease shall be binding upon and inure to
the benefit of Landlord and its successors and assigns, and Tenant, and its
permitted successors and assigns.
 
(f)    Landlord shall not encumber the Premises with, or subject the Premises
to, any restrictions, covenants, conditions or easements that would diminish the
rights granted to Tenant, or increase the obligations of Tenant, under this
Lease.  Notwithstanding the foregoing, Landlord shall be permitted to enter into
such easements, covenants and restrictions with PAID and other owners of
property in the Navy Yard as Landlord shall deem reasonably necessary for the
operation of the Premises and other property in the Navy Yard, provided the
foregoing do not unreasonably interfere with Tenant’s Use of the Premises or
materially and adversely affect the appearance of the Premises.
 
(g)    Tenant shall not record this Lease without Landlord’s prior written
consent.  Following the satisfaction or waiver of all of the Lease contingencies
set forth in Section 30, Tenant may record a memorandum of this Lease in form
reasonably acceptable to Landlord.
 
(h)    This Lease may be executed in any number of counterparts, each of which,
taken together, shall constitute one and the same instrument.  Faxed or
electronically delivered signatures shall be enforceable as original signatures
against the party delivering such signature.
 
(i)    Landlord represents and warrants to Tenant that this Lease has been duly
authorized, executed and delivered by Landlord.  Landlord shall supply Tenant
with a secretary’s certificate, resolutions or other documentation acceptable to
Tenant that Landlord has the power and authority to enter into this Lease and
that the persons signing on behalf of Landlord have the authority to bind
Landlord.
 
26.           Notices.  Any notice or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord.  Each notice or other communication shall be deemed given if sent
by prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid, with delivery in any case evidenced by a receipt,
and shall be deemed received on the day of actual receipt by the intended
recipient or on the Business Day delivery is refused.  The giving of notice by
Landlord's or Tenant's attorneys, representatives and agents under this Section
shall be deemed to be the acts of Landlord or Tenant, as applicable; however,
the foregoing provisions governing the date on which a notice is deemed to have
been received shall mean and refer to the date on which a party to this Lease,
and not its counsel or other recipient to which a copy of the notice may be
sent, is deemed to have received the notice.
 
27.           Security Deposit.
 
(a)    As additional security for the full and prompt performance by Tenant of
the terms and covenants of this Lease, Tenant shall deliver to Landlord, within
five (5) Business Days after the Effective Date, an irrevocable negotiable
letter of credit (an “LC”), issued by a bank acceptable to Landlord, having a
banking office in Philadelphia, Pennsylvania, in form and content reasonably
acceptable to Landlord, for the benefit of Landlord, in the sum of Eight Million
and 00/100 Dollars ($8,000,000.00) (the “Security Deposit”).  The LC shall
provide that (provided the other conditions set forth therein for a draw upon
the LC have been met): (i) from and after the Effective Date until December 31,
2007, Landlord may draw up to One Million Dollars ($1,000,000.00) against the
LC, (ii) from and after January 1, 2008, until June 30, 2008, Landlord may draw
up to Two Million Six Hundred Thousand Dollars ($2,600,000.00) against the LC,
(iii) from and after July 1, 2008, until December 31, 2008, Landlord may draw up
to Three Million Five Hundred Thousand Dollars ($3,500,000.00) against the LC,
and (iv) from and after January 1, 2009, Landlord may draw up to Eight Million
Dollars ($8,000,000.00) against the LC.  The provisions of the immediately
preceding sentence are referred to herein as the “LC Draw Cap”.  Such LC shall
have a term covering the entire Term of the Lease and shall expire not less than
sixty (60) days after the expiration of the Term of the Lease.  The parties also
acknowledge that the LC also secures Tenant’s performance under the Improvements
Agreement.
 
-27-

--------------------------------------------------------------------------------


 
(b)    Tenant shall not be entitled to reduce the face amount of the LC without
Landlord’s prior consent in each instance.  Notwithstanding the foregoing, upon
Tenant’s written request for a reduction of the face amount of the LC (which
shall be required for each desired reduction) if, as of the effective date of
the desired reduction (i) no Event of Default then exists, (ii) no condition
then exists that, with the passage of time or the giving of notice, or both,
would constitute an Event of Default, (iii) Landlord has not issued a notice of
default, respecting a material default, to Tenant more than once in the
preceding twenty four (24) month period, and (iv) Tenant has shareholder equity
of not less than $48,000,000.00 (determined in accordance with the methodology
used to underwrite Tenant’s creditworthiness at the commencement of the
transactions contemplated under this Lease), then in such event Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed as to the
reduction of the face amount of the LC to the amounts, and as of the dates, set
forth in the amortization schedule below:
 
LEASE YEARS:
FACE AMOUNT OF LC:
   
1-16
$
8,000,000.00
   
17
$
5,500,000.00
   
18
$
5,163,000.00
   
19
$
4,790,000.00
   
20
$
4,378,000.00
   
21
$
3,924,000.00
   
22
$
3,421,000.00
   
23
$
2,866,000.00
   
24
$
2,252,000.00
   
25
$
1,575,000.00
   
26
$
826,000.00
 

 
-28-

--------------------------------------------------------------------------------




(c)    Tenant's failure to keep the LC in place for the hereinabove agreed
amounts during the entire Term of this Lease, and for at least sixty (60) days
after the expiration of the Term of this Lease shall constitute an Event of
Default under this Lease and Landlord shall be entitled, without notice, to
present the LC for payment.  Landlord shall be entitled, without notice, to
present the LC for payment (i) upon the occurrence and during the continuance of
an Event of Default under this Lease (including any holdover), or (ii) if the
term of the LC is to expire prior to the period specified above and Tenant does
not cause the term to be extended, or a new LC issued (from an acceptable bank
and in a form as specified above), at least thirty (30) days prior to such
expiration.  In the event the LC is presented for payment, Landlord may apply
the proceeds on account of the Event of Default to the cure of any Event of
Default by Tenant under this Lease.  If the LC has been converted into a cash
Security Deposit or has been drawn upon in connection with a default under the
Improvements Agreement, Tenant shall, upon demand, restore any portion of the
Security Deposit which may be applied by Landlord to the cure of any default by
Tenant under this Lease or under the Improvements Agreement.  Notwithstanding
the foregoing provisions of this Paragraph, to the extent that Landlord has not
applied any portion of the Security Deposit on account of a default under this
Lease or the Improvements Agreement, the remaining Security Deposit (after
Tenant has made all payments to Landlord pursuant to the provisions of this
Lease) shall be returned to Tenant promptly after the expiration of this Lease
and the full performance of Tenant hereunder and under the Improvements
Agreement.  Until returned to Tenant after the expiration of the Lease and the
full performance of Tenant hereunder and under the Improvements Agreement
(including, without limitation, any payment due by Tenant as a result of a
reconciliation of Tenant's Additional Rent obligations), the Security Deposit
shall remain the property of Landlord.
 
(d)    Notwithstanding the foregoing, Tenant may initially satisfy the
aforementioned requirement to deliver the LC by delivering to Landlord within
five (5) Business Days after the Effective Date an LC in the face amount of One
Million Dollars ($1,000,000.00) substantially in the form of Exhibit “M-1”
attached hereto, issued by PNC Bank, N.A., naming Landlord as the beneficiary
and containing other terms reasonably acceptable to Landlord (the “Interim LC”);
provided that Tenant replaces the Interim LC on or before July 30, 2007, with a
new LC that complies with all of the terms of this Section 27 and is in the form
of Exhibit “M-2” attached hereto (the “Final LC”).
 
28.    Brokers.  Tenant represents and warrants to Landlord that Broker is the
only broker or finder that Tenant had any dealings, negotiations or
consultations with relating to the Premises or this Lease and that no other
broker or finder called the Premises to Tenant's attention for Lease or took any
part in any dealings, negotiations or consultations relating to the Premises or
this Lease.  Absent an express written agreement to the contrary with Landlord,
neither Broker nor any other agent or broker retained by Tenant, whether
retained at or before the Effective Date or at any time thereafter, shall be
entitled to any commission upon any renewal or extension of this Lease or any
expansion of the Premises.  Tenant agrees to indemnify, defend and hold harmless
Landlord from and against all costs, fees (including, without limitation,
reasonable attorney's fees), expenses, liabilities and claims incurred or
suffered by Landlord arising from any breach by Tenant of Tenant's
representation and warranty in this Section 28.  Landlord represents and
warrants that it has not engaged or dealt with any broker in connection with
this Lease other than the Broker and Landlord agrees to indemnify, defend and
hold Tenant harmless from and against all costs, fees (including, without
limitation, reasonable attorney's fees), expenses, liabilities and claims
incurred or suffered by Tenant  arising from any breach by Landlord of
Landlord’s representation and warranty in this Section 28.  Landlord shall be
responsible for any and all commissions owing to the Broker in connection with
this Lease, which arrangement shall be set forth in a separate written agreement
between Landlord and Broker.
 
-29-

--------------------------------------------------------------------------------


 
29.    Landlord’s Work; Tenant Finish Work; Brig Site.  
 
(a)    The Landlord's Work shall be constructed by Landlord in accordance with
the provisions of Exhibit “D” attached hereto and made a part hereof.  On the
Effective Date, Landlord shall cause Liberty Property Limited Partnership to
execute a completion guaranty for the Landlord's Work in the form of Exhibit “J”
attached hereto.
 
(b)    The Tenant Finish Work shall be constructed by Tenant and shall also be
governed by the provisions of Exhibit “D” attached hereto and made a part
hereof.  Landlord and Tenant agree that the Tenant Finish Work (including
without limitation erection, construction and/or alteration) is a permissive
improvement requested by and for the immediate use and benefit of Tenant, not
Landlord, irrespective of legal ownership of the completed work.
 
(c)    Prior to the Commencement Date, Landlord shall cause (i) the existing
buildings located on the portion of the Navy Yard known as Girard Point and
containing the former U.S. Navy brig (the “Brig Site”) to be razed, and (ii) the
Brig Site to be graded and improvements thereon executed in a manner adequate to
prevent material adverse impact to the Premises from storm water runoff from the
Brig Site.  So long as the Brig Site is owned by Landlord or its Affiliate,
Landlord shall cause the owner thereof to (A) lease the Brig Site only to lawful
users thereof, (B) make commercially reasonable efforts to cause improvements on
the Brig Site not to materially hinder natural light to the Premises and to
prevent the emission from the Brig Site of offensive or noxious odors,
effluents, fumes, dust or ashes in a manner that adversely impacts on Tenant’s
use and enjoyment of the Premises, and (C) not permit any manufacturer of
pre-packaged sweet snack cakes to display signage at the Brig Site, other than
suite entry signage.
 
(d)    Landlord shall make all commercially reasonable effort to cause the
completion of certain improvements to 26th Street between Penrose Avenue and
Langley Avenue prior to the Commencement Date.  Preliminary design documents and
graphical concept drawings for such work are attached hereto as Exhibit “G”.
 
-30-

--------------------------------------------------------------------------------


 
(e)    The parties acknowledge that Landlord intends to seek certain funding
from the Pennsylvania Department of Transportation under its Capital Budget Rail
Freight Assistance (“CBRFA”) program and under its Rail Freight Assistance
(“RFA”) program in connection with certain railroad improvements that will
benefit the Premises.  The CBRFA program requires that Landlord provide matching
funds equal to thirty (30%) of the CBRFA funds.  Landlord had previously
budgeted $500,000.00 for this purpose.  Because of recent modifications to the
design and location of the Building on the Land, it is possible (although as yet
unconfirmed) that the matching funds required to be contributed by Landlord may
be less than $500,000.00.  In the event that the matching funds required to be
contributed by Landlord are less than $500,000.00, then the savings obtained by
Landlord shall result in a reduction in the Minimum Annual Rent for each Lease
Year equal to eight and one-quarter cents ($0.0825) for each dollar of savings.
 
30.    Lease Contingencies.  
 
(a)    Landlord has advised Tenant that, as of the Effective Date, the Land is
owned by the Philadelphia Authority for Industrial Development (“PAID”) and that
Landlord anticipates entering into a Sales and Development Agreement with PAID
(the “Agreement of Sale”) which shall set forth, among other things, (i) PAID’s
agreement to sell, and Landlord's agreement to purchase, the Land, (ii) PAID’s
agreement to sell, and Landlord’s agreement to purchase, the Brig Site, and
(iii) the agreement by PAID and Landlord to enter into a reciprocal easement
agreement to provide for, among other things, access rights for Landlord and
Tenant to and from the Land and the Brig Site across the Navy Yard and portions
thereof, utility services across adjacent lands of the City of Philadelphia and
the payment of common area maintenance by Landlord for such access and utility
rights.  Accordingly, Landlord may terminate this Lease if the Agreement of Sale
is not fully executed by PAID and Landlord on or before the date that is sixty
(60) days after the Effective Date.
 
(b)    Landlord may terminate this Lease if Tenant shall not have delivered the
Interim LC to Landlord, as contemplated in Section 27, within five (5) Business
Days after the Effective Date.
 
(c)    Landlord may terminate this Lease if Tenant shall not have delivered the
Final LC to Landlord, as contemplated in Section 27, on or before July 30, 2007.
 
(d)    Landlord may terminate this Lease if, on or before the date that is
thirty (30) days after the Effective Date, Landlord (or Landlord’s Affiliate)
and Tenant have not entered into a lease for approximately 35,000 square feet of
office space in an office building to be constructed by an Affiliate of Landlord
in the Navy Yard and commonly known as Three Crescent Drive;
 
(e)    Landlord may terminate this Lease if any of the following do not occur on
or before June 30, 2007:
 
(i)    PAID or the Philadelphia Industrial Development Corporation (“PIDC”)
shall have received an “Invitation to Apply” (or other evidence reasonably
satisfactory to Landlord) for not less than $4,000,000.00 (consisting of
$2,000,000 from the Governor’s office and $2,000,000 from the State caucuses)
toward the Project under the Pennsylvania  Redevelopment Assistance Capital
Program or equivalent funding acceptable to Landlord (collectively “RACP”);
 
-31-

--------------------------------------------------------------------------------


 
(ii)    The Project shall have received all approvals of the City Council of
Philadelphia (including the passage of any applicable city ordinance) and the
board of directors of PAID required to obtain the RACP grant;
 
(iii)           PAID or PIDC shall have received memoranda from each of the four
Commonwealth of Pennsylvania caucuses (House Democratic Caucus, House Republican
Caucus, Senate Democratic Caucus and Senate Republican Caucus) committing the
caucuses to fund an aggregate of not less than $2,000,000.00 toward the RACP
grant;
 
(iv)           PAID or PIDC shall have received an executed grant agreement from
the Commonwealth of Pennsylvania (or other evidence reasonably satisfactory to
Landlord) committing the Commonwealth to fund not less than $2,400,000.00 toward
the Project under the Industrial Sites Reuse Program and or the Growing Greener
II Program;
 
(v)    PAID or PIDC shall have received an executed award letter from the United
States Economic Development Administration (“USEDA”) (or other evidence
reasonably satisfactory to Landlord) committing such administration to fund not
less than $1,500,000.00 toward the Project under the USEDA grant program;
 
(vi)    PAID or its designee shall have received an award letter from the
Commonwealth of Pennsylvania (or other evidence reasonably satisfactory to
Landlord) committing the Commonwealth to fund not less than $1,500,000.00 in the
aggregate under the CBRFA and the RFA;
 
(vii)    PAID shall have confirmed to Landlord in writing that Landlord shall
not be required to construct additional rail improvements to service any site
other than the Premises;
 
(viii)   PAID shall have granted Landlord all easements within the Navy Yard
necessary for Landlord to construct and allow rail service to the Premises,
including the right to use the existing rail and rail rights of way within the
Navy Yard (including without limitation the 26th Street rail crossing); and
 
(ix)    All other conditions to Landlord’s acquisition of the Land and the Brig
Site under the Agreement of Sale (other than subdivision and zoning approval and
other matters described in the Agreement of Sale which, by their nature, can not
be, and were not anticipated to be, satisfied by June 30, 2007) shall have been
satisfied or waived by PAID.
 
(f)    Landlord or Tenant may terminate this Lease if any of the following do
not occur by June 30, 2007:
 
-32-

--------------------------------------------------------------------------------


 
(i)    Tenant shall have obtained a fully executed commitment letter from the
Commonwealth of Pennsylvania committing the Commonwealth to fund not less than
$10,000,000.00 to Tenant in the aggregate under the Commonwealth’s Machinery and
Equipment Loan Fund program;
 
(ii)    Tenant shall have obtained a fully executed commitment letter from PIDC
committing PIDC to provide not less than $12,000,000.00 of loan financing to
Tenant;
 
(iii)           Tenant shall have received an award letter from the Commonwealth
of Pennsylvania (or other evidence reasonably acceptable to Landlord and Tenant)
committing the Commonwealth to fund not less than $600,000.00 to Tenant under
the Commonwealth’s Opportunity Grant Program; and
 
(iv)           Tenant, Tenant’s lenders and PAID shall have entered into an
intercreditor agreement acceptable to the parties thereto, unless the
requirement for such agreement is waived by PAID.
 
(g)    Landlord or Tenant may terminate this Lease if, by July 30, 2007, Tenant
shall not have closed on a credit facility with Citizens Bank of not less than
$100,000,000.00.  Furthermore, if Tenant shall reasonably believe from and after
June 30, 2007 and prior to July 30, 2007 that the aforementioned credit facility
is unlikely to close, Tenant may terminate this Lease.
 
(h)    Landlord shall use all commercially reasonable efforts to cause the
conditions in Sections 30(a), 30(d) and 30(e) to be satisfied.  Tenant shall use
all commercially reasonable efforts to cause the conditions in Sections 30(b),
30(c), 30(d), 30(f) and 30(g) to be satisfied, and shall use all commercially
reasonable efforts to satisfy all conditions to closing set forth in the
commitment letters and other instruments referenced in Section 30(f).  If any of
the funding conditions described in Sections 30(e) and/or 30(f) are not
satisfied by June 30, 2007, then subject to the approval of PAID, Tenant may
(but shall not be obligated to) satisfy such condition by either (i) delivering
(or causing to be delivered) to Landlord or Tenant, as the case maybe, funds, or
evidence of alternative funding sources reasonably acceptable to Landlord,
Tenant and PAID, in an amount equal to the funds contemplated by the unsatisfied
conditions, or (ii) providing corresponding changes in the scope of the
Landlord’s Work that result in a reduction in the Hard Costs and Soft Costs of
Landlord’s Work equal to the funds contemplated by the unsatisfied
conditions.  If either Landlord or Tenant elects to Terminate this Lease in
accordance with the terms of this Section 30, the party electing to so terminate
shall deliver written notice thereof to the other party within ten (10) Business
Days after the expiration of the date upon which the condition in question was
to have been satisfied (as set forth above).  The failure to deliver such notice
of termination within the time period specified shall constitute a waiver of the
right to so terminate.  Following a termination of this Lease pursuant to this
Section 30, the parties shall have no further liability or obligation to the
other except for any liabilities or obligations that are expressly provided
herein to survive such termination, including without limitation Section 30(i)
below.
 
(i)    Notwithstanding the foregoing, if this Lease is terminated pursuant to
this Section 30, Tenant hereby indemnifies Landlord against, and shall reimburse
Landlord for (i) all Hard Costs and Soft Costs of the Landlord’s Work incurred
by Landlord through the date of the termination, (ii) all Hard Costs and Soft
Costs of any work which has commenced at, or (to the extent relating to the
Landlord’s Work) in the vicinity of, the Premises and which is required to be
completed after the date of the termination by requirement of PAID, any
regulatory body, or other law, code or ordinance, including without limitation
the demolition of the existing improvements on the Premises.  All sums payable
by Tenant to Landlord pursuant to this Section 30(i) shall be paid by Tenant to
Landlord within ten (10) days after the termination of this Lease.  For the
avoidance of doubt, the parties hereby confirm that (A) as of the Effective
Date, Landlord has incurred Hard Cost and Soft Costs of Landlord’s Work of
$518,620.00 (which includes Landlord’s obligation to reimburse PAID for amounts
owed by PAID to PECO), and (B) it is contemplated that between the Effective
Date and June 30, 2007, Landlord will incur additional Hard Costs and Soft Costs
of Landlord’s Work of approximately $2,600,000.00 (for an aggregate total as of
June 30, 2007 of approximately $3,118,620) and that substantial additional cost
will be incurred between June 30, 2007 and July 30, 2007.  The parties further
confirm that the dollar amounts set forth in clause (B) above are estimates only
and do not include additional costs that may be incurred to complete work that
has been commenced and must be completed despite the termination of the Lease,
as contemplated in clause (ii) above or costs to be incurred after June 30,
2007.  Failure of Tenant to promptly reimburse Landlord in accordance with this
Section 30(i) shall, in addition to all other remedies available hereunder, at
law or in equity, entitle Landlord to draw the amount owed against the LC,
subject to the LC Draw Cap.  If Landlord receives reimbursements, rebates or
discounts from governmental authorities or other sources for amounts payable or
previously paid by Tenant under this indemnity, such funds shall be deducted
from the amount due under this indemnity or promptly reimbursed to Tenant.  This
Section 30(i) shall survive any termination of the Lease.
 
-33-

--------------------------------------------------------------------------------


 
31.    Keystone Opportunity Zone Provisions.  The parties acknowledge that the
Premises is located within a Keystone Opportunity Improvement Zone, and Tenant
hereby covenants to comply with the requirements governing the use and occupancy
of property located within a Keystone Opportunity Improvement Zone under
applicable provisions of Pennsylvania law during the entire Term of this Lease
and agrees that such compliance shall be the sole responsibility of Tenant and
that Landlord shall have no responsibility or liability therefor.  To the extent
that certain filings with applicable authorities in connection with the Keystone
Opportunity Improvement Zone are required by law to be made by Landlord and not
Tenant, Landlord agrees to timely make such filings.
 
32.    Expansion Right.
 
(a)    Provided that Tenant is not then in default of this Lease and an Event of
Default has not occurred within the twelve (12) months prior to Tenant’s
exercise of this expansion right, Tenant shall have the right, at Tenant’s sole
cost and expense, to expand the Building in a manner consistent with the
expansion premises depicted on Exhibit “D-6”.  If Tenant desires to expand the
Building, Tenant shall notify Landlord thereof in writing, and Landlord and
Tenant shall meet to discuss the expansion and the possibility of Landlord’s
involvement therein.  Landlord shall have the right, but not the obligation, to
construct the expansion, to manage or otherwise oversee such construction,
and/or to provide financing to Tenant for such construction, all on terms
mutually acceptable to the parties.  If Landlord declines to provide any of the
services described in the preceding sentence, Tenant shall be free to engage its
own professionals and arrange its own financing, subject to Subparagraph (b)
below, with respect to the services that Landlord has declined to provide.
 
-34-

--------------------------------------------------------------------------------


 
(b)    The design and construction of the expansion shall be subject to
Landlord’s approval and shall be undertaken in accordance with the provisions of
Exhibit “D” relating to the Tenant Finish Work, including the methods for the
development and approval of final construction documents and the selection of
contractors, architects and other professionals.  The expansion shall be
constructed with new materials, in a good and workmanlike manner, and in
compliance with all Laws and the plans and specifications delivered to and
approved by Landlord.  To the extent the proposed expansion (i) has the same
footprint as identified on Exhibit “D-2”, (ii) has the same floor plan as
identified on Exhibit “D-6” (iii) has similar bay sizing, interior clear height
and exterior cladding as the original Building, (iv) includes an acceptable (as
determined by Landlord) number of 9 foot by 10 foot knock-out panels, (v) has
the same structural characteristics as the primary Building, and (vi) provides
for footings along the western wall capable of supporting 4 foot high dock
loading, Landlord’s approval shall not be unreasonably withheld, conditioned or
delay.  Tenant shall reimburse Landlord for any reasonable out-of-pocket
expenses incurred by Landlord in connection with any review of Tenant's plans
and specifications by architects, engineers or other professional consultants
retained by Landlord.  Tenant shall, prior to commencing any expansion, provide
Landlord with evidence reasonably satisfactory to Landlord of Tenant's ability
to pay for the expansion.  The landscaping, core and shell portions of the
improvements constructed as part of the expansion shall, once completed, be
treated as part of the Base Building Work and shall belong to Landlord.  The
remaining portions of such improvements, once completed, shall be treated as
part of the Tenant Improvements and shall belong to Tenant for the Term of this
Lease.  Unless otherwise agreed in writing by the parties (as, for example,
where Landlord agrees to provide financing to Tenant for the expansion or agrees
to undertake the construction of the expansion) there shall be no increase in
the Minimum Annual Rent resulting from Tenant’s expansion of the
Building.  Landlord and Tenant agree that the expansion work (including without
limitation erection, construction and/or alteration), if Tenant exercises its
expansion right, is a permissive improvement requested by and for the immediate
use and benefit of Tenant, not Landlord, irrespective of legal ownership of the
completed work.
 
(c)    The expansion right set forth in this Section 32 is personal to Tasty
Baking Company and shall not survive any Transfer of all or any part of Tasty
Baking Company’s interest in this Lease except to an Affiliate of Tasty Baking
Company, and upon any such non-Affiliate Transfer this expansion right shall
become void.
 
33.    Right of First Offer to Purchase.
 
(a)    If at any time during the Term of this Lease, except as set forth in
subsections (b) and (c) below, Landlord desires to sell the Premises, Landlord
agrees to notify Tenant in writing of such desire and the price (the “ROFO
Price”) and other terms at which Landlord so desires to sell the
Premises.  Tenant shall advise Landlord within 30 days after receiving such
notice if Tenant is interested in purchasing the Premises for the ROFO Price and
such other terms.  If Tenant fails to respond within such time period and/or if
Tenant responds that Tenant is not interested in purchasing the Premises, then
Tenant shall have no further right hereunder to purchase the Premises under the
terms set forth in Landlord’s notice.  However, if Tenant notifies Landlord
within such time period that Tenant is interested in purchasing the Premises at
the ROFO Price and upon such other terms, then Landlord and Tenant shall have 30
days following Landlord’s receipt of such notice from Tenant within which to
negotiate and execute a mutually satisfactory agreement for the sale of the
Premises to Tenant.
 
-35-

--------------------------------------------------------------------------------


 
(i)    In the event that Landlord and Tenant fail to enter into an agreement of
sale and purchase within such 30 days, then Tenant shall have no further right
hereunder to purchase the Premises with respect to such offer, subject to the
balance of this paragraph.  Thereafter, Landlord may negotiate with any third
party for the sale and purchase of the Premises; provided, however, that
Landlord will not finally enter into an agreement of sale with any third party
for a purchase price that is less than 95% of the ROFO Price (or, if the
Premises is to be sold as part of a portfolio or package transaction that
includes one or more other properties owned by Landlord or its Affiliates, for a
purchase price that is less than 90% of the ROFO Price), or on terms materially
less favorable to Landlord than those offered to Tenant with the ROFO Price,
unless Landlord first allows Tenant 5 Business Days within which to agree to
purchase the Premises at such lesser price or more favorable terms.  If Tenant
notifies Landlord of its desire to purchase the Premises at such lesser price
within such 5 business day period, the procedure for the negotiation of a
mutually acceptable agreement of sale and purchase set forth in Subsection (a)
above shall begin again.
 
(ii)    If Landlord and Tenant enter into an agreement of sale and purchase but
transfer of the Premises to Tenant is not consummated for any reason other than
Landlord’s default under such agreement of sale and purchase, then Tenant shall
have no further right hereunder to purchase the Premises and this Section 33
shall be void.
 
(b)    Tenant’s right of first offer set forth above shall not apply to (i) any
transfer of the Premises in mortgage foreclosure, by deed in lieu of foreclosure
or as part of a settlement with the mortgagee, (ii) a Taking or transfer by deed
in lieu of Taking, (iii) any transfer of the Premises to an Affiliate of
Landlord, (iv) any transfer of the Premises to a joint venture in which Landlord
or its Affiliate holds a material interest and for which Landlord or its
Affiliate serves as general partner, managing member or developer (pursuant to
the terms of the joint venture agreement or a separate management or development
agreement), or (v) a transfer in connection with a sale of all or substantially
all of Landlord’s assets.  In the case of any of the circumstances described in
clauses (i)-(v) of the immediately preceding sentence, Tenant shall have no
rights relating to the purchase of the Premises.  Except as otherwise set forth
herein, Tenant’s right of first offer shall survive the conveyance of the
Premises by Landlord, unless such conveyance is made after foreclosure
(including by deed in lieu of foreclosure) or a Taking (including a deed in lieu
of Taking).
 
(c)    Landlord shall have no obligation to notify Tenant of Landlord’s
intention to sell and Tenant shall have no right to purchase the Premises (or
any portion thereof) at any time during which Tenant is in default under any of
the provisions of this Lease beyond any applicable notice and cure period.  The
right of first offer set forth in this Section 32 shall terminate automatically
if at any time during the Term, including without limitation at any time after
Landlord and Tenant enter into an agreement of sale and purchase for the
Premises, an Event of Default under Section 22(a)(i) occurs two (2) times in any
twelve (12) month period; in which event this Section 32 shall be deemed null
and void and of no further force or effect.  In addition, Tenant’s right of
first offer shall terminate automatically if Tenant Transfers this Lease (as
described in Section 18) to any party other than to an Affiliate of Tasty Baking
Company, or if the Premises is wholly or partially destroyed by casualty or
taken by a condemnation or otherwise for any public purpose or quasi-public use.
 
-36-

--------------------------------------------------------------------------------


 
(d)    From the time of Tenant's exercise of its right to purchase the Premises
as aforesaid until the closing of the conveyance of the Premises to Tenant,
Tenant and Landlord shall continue to enjoy and be bound by all of their
respective rights and obligations under this Lease, including the obligation of
Tenant to pay Rent as required herein through the date of such conveyance.
 
34.    Leasehold Mortgagees.
 
(a)    Tenant shall have the right to mortgage this Lease, subject, however, to
the limitations of this Section 34.  Any such leasehold mortgage (a “Leasehold
Mortgage”) shall be subject and subordinate to the rights of Landlord under this
Lease and any mortgage or other encumbrance now or hereafter encumbering the
Building or Landlord's interest in the Building, and shall be subject to the
mutual execution of an intercreditor agreement between such Leasehold Mortgagee
and the holder of the senior mortgage upon Landlord's fee estate from time to
time.  The form of Leasehold Mortgage shall be subject to Landlord's prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed.  Tenant shall provide Landlord with any proposed Leasehold Mortgage no
less than thirty (30) days before the date upon which Tenant intends to grant
such Leasehold Mortgage.
 
(b)    No holder of a Leasehold Mortgage (a “Leasehold Mortgagee”) shall have
the rights or benefits mentioned in this Section 34, nor shall the provisions of
this Section be binding upon Landlord, unless and until the name and address of
the Leasehold Mortgagee shall have been delivered to Landlord in accordance with
Section 26 of this Lease, notwithstanding any other form of notice, actual or
constructive.
 
(c)    If Tenant shall mortgage this Lease in compliance with the provisions of
this Section 30, then the following provisions shall apply until the earlier of
(x) the satisfaction of the Leasehold Mortgage of record, (y) Landlord's receipt
of notice from Tenant or Leasehold Mortgagee that Tenant has satisfied the terms
of the Leasehold Mortgage, or (z) the termination of this Lease:
 
(i)    Landlord, upon serving upon Tenant any notice of default pursuant to this
Lease, shall also serve a copy of such notice upon the Leasehold Mortgagee, at
the address provided to Landlord in accordance with this Section.
 
(ii)    If Tenant fails to comply with the terms and conditions of this Lease,
Leasehold Mortgagee shall have the right to remedy such failures, or cause the
same to be remedied, within a reasonable period of time (not to exceed thirty
(30) days beyond Tenant’s original cure period) if Tenant has failed to remedy
such failure within the time period granted to Tenant under this Lease, and
Landlord shall accept such performance by or at the instance of such Leasehold
Mortgagee as if the same had been made by Tenant.  No termination of this Lease
shall be binding on any Leasehold Mortgagee unless effected in compliance with
the terms and conditions of the Leasehold Mortgage.
 
-37-

--------------------------------------------------------------------------------


 
(iii)    Any notice or other communication which Landlord shall desire or is
required to give to or serve upon the Leasehold Mortgagee shall be in writing
and shall be served by registered mail, or by a nationally recognized overnight
courier service with guaranteed next business day delivery, addressed to such
Leasehold Mortgagee at the address provided to Landlord in accordance with this
Section 34, or at such other address as shall be designated by such Leasehold
Mortgagee by notice in writing given to Landlord in accordance with Section 26
of this Lease.  Notices shall be deemed to have been given upon the earlier of
actual receipt or three (3) business days after posting in the United States
mail or one (1) business day after deposit with a nationally recognized
overnight courier service.  Any notice or other communication which the
Leasehold Mortgagee shall desire or is required to give to or serve upon
Landlord shall be delivered in accordance with Section 26 of this Lease.
 
(iv)    Anything herein contained to the contrary notwithstanding, the
provisions of this Section 34(c) shall inure only to the benefit of the
Leasehold Mortgagee.  Tenant shall not grant more than one Leasehold Mortgage at
one time.
 
(d)    Within ten (10) days after the satisfaction of the Leasehold Mortgage,
Tenant shall notify Landlord of such satisfaction and Tenant shall cause a
release of such Leasehold Mortgage to be recorded in the appropriate recorder's
office.  Tenant shall deliver a copy of any such release to Landlord promptly
after recording.  At least ten (10) days prior to the Expiration Date, or, if
the Lease is terminated prior to the Expiration Date, within two (2) business
days after the termination of this Lease, Tenant shall cause a release of the
Leasehold Mortgage to be recorded in the appropriate recorder’s office.  This
Section 34(d) shall survive the expiration or earlier termination of this Lease.
 
-38-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the
respective date(s) set forth below.
 

   
Landlord: 
         
LIBERTY PROPERTY/SYNTERRA 
   
LIMITED PARTNERSHIP 
           
By:
Liberty Property Philadelphia Navy Yard
     
Limited Partnership, its General Partner
     
By:   Liberty Property Philadelphia Navy Yard
     
Corporation, its General Partner
                       
Date signed:
         
By:
     
Name:
John S. Gattuso
   
Title:
Senior Vice President
       
Date signed:
         
By:
       
Name:
       
Title:
               
Tenant: 
         
TASTY BAKING COMPANY 
Date signed:
         
By:
       
Name:
       
Title:
   

 

--------------------------------------------------------------------------------


                                                                  
 
Addendum 1 to Lease Agreement
 
(Single Tenant Industrial)
 
DEFINITIONS
 
“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
 
“Additional Rent” means all amounts payable by Tenant under this Lease, except
for Minimum Annual Rent.
 
“Affiliate” means (i) any entity Controlling, Controlled by, or under common
Control with, the party in question, (ii) any successor to such party by merger,
consolidation or reorganization, and (iii) any purchaser of all or substantially
all of the assets of such party as a going concern.
 
“Agents” of a party means such party's employees, agents, representatives,
contractors, licensees or invitees.
 
“Alteration” means any addition, alteration or improvement to the Premises.
 
“Brig Site” means the approximately 15 acre parcel of land to the north of and
adjacent to the Land.
 
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “F” as they may be amended from time to time.
 
“Building Systems” means any electrical, mechanical, structural, plumbing, HVAC,
sprinkler, life safety or security system serving the Building.
 
“Business Day” means any day that is not a Saturday, Sunday or Holiday.
 
"Control", and derivations thereof, with respect to any Person, means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether by ownership,
by contract, or otherwise.
 
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
pollution, to the protection of the environment, or to the environmental
condition of the Premises.
 
“Event of Default” means a default described in Section 22(a) of this Lease.
 
“Hard Costs” means all out-of-pocket costs incurred for the physical
construction of the work in question, including (without limitation), the cost
of demolition, debris removal, clearing, grading, curbing, fill, labor,
materials, equipment and supplies.
 
M-2-1

--------------------------------------------------------------------------------


 
“Hazardous Materials” means pollutants, chemicals, petroleum products,
contaminants, toxic or hazardous wastes or other materials or radioactive matter
the removal of which is required or the use of which is regulated, restricted,
prohibited or penalized by any Environmental Law.
 
“Holidays” means the days observed as holidays by the United States government,
the Commonwealth of Pennsylvania or the City of Philadelphia, as well as days
declared as holidays in any union contract affecting the operation of the
Building.
 
“HVAC” means heating, ventilating and/or air conditioning.
 
“Improvements Agreement” means that that certain Improvements Agreement of even
date herewith, whereby Landlord agrees to provide certain funds to Tenant to be
applied toward the cost of the Tenant Improvement Work and whereby Tenant agrees
to repay such funds pursuant to the terms set forth therein.
 
“Interest Rate” means the rate of interest per annum from time to time published
in The Wall Street Journal (or comparable financial publication designated by
Landlord if The Wall Street Journal ceases to be published or ceases to publish
a prime rate) as the “High Prime Rate”, or the “Prime Rate” if only one “Prime
Rate” is published, as the same may fluctuate from time to time, plus 4%,
compounded annually.
 
“Landlord’s Work” means the Base Building Work and the Tenant Improvement Work
as described in Exhibit “D”.
 
“Laws” means all laws, ordinances, rules, orders, regulations and other
requirements of federal, state or local governmental authorities now or
subsequently pertaining to the Premises or the use and occupation of the
Premises, including, without limitation, all Environmental Laws, zoning
ordinances, subdivision and building codes (including any variances lawfully
granted thereunder) and the Americans with Disabilities Act and the regulations
promulgated thereunder, and the requirements of any insurance carrier providing
insurance coverage with respect to the Premises.
 
“Lease Year” means each consecutive twelve (12) month period during the Term of
this Lease commencing on the Commencement Date; provided that if the
Commencement Date occurs on any day other than the first day of a calendar
month, then each Lease Year shall mean each consecutive twelve (12) month period
during the Term of this Lease commencing on the first day of the first calendar
month occurring immediately after the Commencement Date, and the first Lease
Year shall include the partial month from the Commencement Date to the last day
of the calendar month in which the Commencement Date occurs.
 
“Maintain” means to provide Maintenance.
 
“Maintenance” means such maintenance, repair and, to the extent necessary and
appropriate, replacement, as may be needed to keep the Premises in good
condition and repair.
 
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
from time to time under this Lease.
 
M-2-2

--------------------------------------------------------------------------------


 
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord's interest in the Premises or any portion thereof, including without
limitation any ground or master Lease if Landlord's interest is or becomes a
leasehold estate.
 
“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord's interest is or becomes a leasehold estate.
 
“Navy Yard” means the land in Philadelphia, Pennsylvania, that previously
comprised the Philadelphia Naval Shipyard and thereafter was conveyed by the
U.S. Department of the Navy to the Philadelphia Authority for Industrial
Development.
 
“Operating Expenses” means (i) the reasonable costs (subject to clause (v)
below), charges and expenses incurred by Landlord in connection with the
performance by Landlord of its obligations under Subsection 9(a) of this Lease,
(ii) the cost of insurance carried by Landlord pursuant to Section 8 of this
Lease together with the cost of any deductible paid by Landlord in connection
with an insured loss, (iii) the costs of alterations and improvements made to
the Premises pursuant to requirements of Laws which are not capital in nature,
(iv) to the extent not payable directly by Tenant pursuant to Section 6(c), all
levies, taxes (including real estate taxes, school district taxes, sales taxes,
gross receipt taxes and the gross receipts portion of any Business Privilege Tax
or similar tax assessed by the City of Philadelphia, subject to abatement as
described in the Lease), assessments, liens, license and permit fees, together
with the reasonable cost of contesting any of the foregoing, which are
applicable to the Term, and which are imposed by any authority or under any Law,
or pursuant to any recorded covenants or agreements, upon or with respect to the
Premises, or any improvements thereto, or directly upon this Lease or the Rent
or upon amounts payable by any subtenants or other occupants of the Premises, or
against Landlord because of Landlord's estate or interest in the Premises, it
being understood that, if the Premises is subject to a real estate tax abatement
program and such program ceases to benefit the Premises during the Term, the
real estate and school district taxes will increase, (v) the annual amortization
(over their estimated economic useful life or payback period, whichever is
shorter) of the costs (including reasonable financing charges) of capital
improvements or replacements, (vi) a tenant service charge, and (vii) a
management fee not to exceed 3.5% of the Minimum Annual Rent.  The foregoing
notwithstanding, Operating Expenses will not include: (a) depreciation on the
Building, (b) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (c) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Premises, (d) income, excess profits or corporate capital stock tax imposed or
assessed upon Landlord, unless such tax or any similar tax is levied or assessed
in lieu of all or any part of any taxes includable in Operating Expenses above,
(e) any costs incurred in the removal, cleaning, abatement or remediation of any
Hazardous Materials present on the Premises in violation of Environmental Laws
and resulting from the negligence or willful misconduct of Landlord or any
Affiliate of Landlord, (f) attorney’s fees and disbursements incurred in
connection with the leasing of the Building or the securing or defense of
Landlord’s title to the Land or Building, or (g) costs of repairs or
replacements occasioned by fire or other casualty, the costs of which are
covered by insurance required to be maintained by Landlord under this Lease or
reimbursed by governmental authorities in eminent domain or reimbursed by third
parties.   Subject to the provisions of Section 6(c), if Landlord elects to
prepay real estate taxes during any discount period, Tenant shall be entitled to
the benefit of any such prepayment.  Landlord shall have the right to directly
perform (by itself or through an affiliate) any services provided under this
Lease provided that the Landlord’s charges included in Operating Expenses for
any such services shall not exceed competitive market rates for comparable
services.
 
M-2-3

--------------------------------------------------------------------------------


 
“Ordinary Business Hours” means Monday through Friday inclusive from 8:00 a.m.
to 6:00 p.m. and Saturday from 8:00 a.m. to 1:00 p.m., with Holidays excepted.
 
"Person" means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust,
non-incorporated organization or government or any agency or political
subdivision thereof.
 
“Qualified Appraiser” means an independent appraiser that is a member of the
American Institute of Real Estate Appraisers of the National Association of
Realtors, with at least seven (7) years of experience in evaluating market rents
and/or economic terms for leases of space in industrial buildings in
Philadelphia County.
 
“Rent” means the Monthly Rent and Additional Rent.
 
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
 
“Soft Costs” means all out-of-pocket costs, excluding Hard Costs, incurred in
connection with the work in question, including (without limitation) fees and
costs of architects, engineers, design professionals, appraisers and other
consultants, and the costs of obtaining all licenses, variances, zoning changes,
subdivision and/or planning approvals, building permits and other governmental
approvals and certificates.
 
M-2-4